 



Exhibit 10.1
MASTER AGREEMENT
BETWEEN
CLEAR CHANNEL COMMUNICATIONS, INC.
AND
CLEAR CHANNEL OUTDOOR HOLDINGS, INC.
Dated November 16, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    2  
 
       
1.1 Certain Definitions
    2  
 
       
1.2 Other Terms
    8  
 
       
ARTICLE II THE SEPARATION
    10  
 
       
2.1 Transfer of Outdoor Assets; Assumption of Outdoor Liabilities
    10  
 
       
2.2 Outdoor Assets
    11  
 
       
2.3 Outdoor Liabilities
    12  
 
       
2.4 Termination of Agreements
    13  
 
       
2.5 Governmental Approvals and Consents; Delayed Transfer Assets and Liabilities
    14  
 
       
2.6 Novation of Assumed Outdoor Liabilities
    15  
 
       
2.7 Novation of Liabilities other than Outdoor Liabilities
    16  
 
       
2.8 Transfers of Assets and Assumption of Liabilities
    17  
 
       
2.9 Transfer of Excluded Assets by Outdoor; Assumption of Excluded Liabilities
by CCU
    17  
 
       
2.10 DISCLAIMER OF REPRESENTATIONS AND WARRANTIES
    19  
 
       
ARTICLE III INTERCOMPANY TRANSACTIONS AS OF THE CLOSING DATE
    20  
 
       
3.1 Time and Place of Closing
    20  
 
       
3.2 Closing Transactions
    20  
 
       
3.3 Amended and Restated Certificate of Incorporation and Amended and Restated
Bylaws
    21  
 
       
3.4 The Initial Public Offering
    21  
 
       
3.5 Intercompany Notes
    21  
 
       
3.6 Reclassification of Outstanding Outdoor Common Stock into Class B Common
Stock
    21  
 
       
3.7 Rescission
    22  
 
       
ARTICLE IV FINANCIAL AND OTHER INFORMATION
    22  
 
       
4.1 Financial and Other Information
    22  
 
       
4.2 Agreement for Exchange of Information; Archives
    29  
 
       
4.3 Ownership of Information
    30  
 
       
4.4 Compensation for Providing Information
    31  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
4.5 Record Retention
    31  
 
       
4.6 Liability
    31  
 
       
4.7 Other Agreements Providing for Exchange of Information
    31  
 
       
4.8 Production of Witnesses; Records; Cooperation
    32  
 
       
4.9 Privilege
    33  
 
       
ARTICLE V RELEASE; INDEMNIFICATION
    33  
 
       
5.1 Release of Pre-Closing Claims
    33  
 
       
5.2 General Indemnification by Outdoor
    35  
 
       
5.3 General Indemnification by CCU
    36  
 
       
5.4 Registration Statement Indemnification
    36  
 
       
5.5 Contribution
    37  
 
       
5.6 Indemnification Obligations Net of Insurance Proceeds and Other Amounts on
an After-Tax Basis
    38  
 
       
5.7 Procedures for Indemnification of Third Party Claims
    38  
 
       
5.8 Additional Matters
    40  
 
       
5.9 Remedies Cumulative; Limitations of Liability
    41  
 
       
5.10 Survival of Indemnities
    41  
 
       
ARTICLE VI OTHER AGREEMENTS
    41  
 
       
6.1 Further Assurances
    41  
 
       
6.2 Confidentiality
    42  
 
       
6.3 Insurance Matters
    44  
 
       
6.4 Allocation of Costs and Expenses
    45  
 
       
6.5 Covenants Against Taking Certain Actions Affecting CCU
    46  
 
       
6.6 No Violations
    48  
 
       
6.7 Registration Statements
    49  
 
       
6.8 Compliance with Charter Provisions
    49  
 
       
6.9 Future Intercompany Transactions
    49  
 
       
6.10 Board of Directors
    49  
 
       
6.11 CCU Policies
    50  
 
       
6.12 Operations
    50  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
6.13 Distribution of Outdoor Common Stock by CCU
    50  
 
       
6.14 Tax Matters
    51  
 
       
6.15 Litigation
    52  
 
       
ARTICLE VII DISPUTE RESOLUTION
    53  
 
       
7.1 General Provisions
    53  
 
       
7.2 Consideration by Senior Executives
    54  
 
       
7.3 Mediation
    54  
 
       
7.4 Arbitration
    54  
 
       
ARTICLE VIII MISCELLANEOUS
    55  
 
       
8.1 Corporate Power; Fiduciary Duty
    55  
 
       
8.2 Governing Law
    56  
 
       
8.3 Survival of Covenants
    56  
 
       
8.4 Force Majeure
    56  
 
       
8.5 Notices
    56  
 
       
8.6 Severability
    57  
 
       
8.7 Entire Agreement
    57  
 
       
8.8 Assignment; No Third-Party Beneficiaries
    57  
 
       
8.9 Public Announcements
    58  
 
       
8.10 Amendment
    58  
 
       
8.11 Rules of Construction
    58  
 
       
8.12 Counterparts
    58  

-iii-



--------------------------------------------------------------------------------



 



EXHIBITS

     
A
  Form of Corporate Services Agreement
B
  Form of Registration Rights Agreement
C
  Form of Tax Matters Agreement
D
  Form of Employee Matters Agreement
E
  Form of Amended and Restated Trademark License Agreement
F
  Form of Amended and Restated Certificate of Incorporation
G
  Form of Amended and Restated Bylaws

-iv-



--------------------------------------------------------------------------------



 



 
SCHEDULES

     
Schedule 2.4(b)(ii)
  Continuing Agreements
Schedule 5.4(a)
  Statements in Prospectus Provided by CCU
Schedule 6.15(b)
  Existing Actions

-v-



--------------------------------------------------------------------------------



 



MASTER AGREEMENT
     This MASTER AGREEMENT, dated November 16, 2005 (this “Agreement”), is made
between Clear Channel Communications, Inc., a Texas corporation (“CCU”), and
Clear Channel Outdoor Holdings, Inc., a Delaware corporation and as of the date
hereof, an indirect, wholly owned subsidiary of CCU (“Outdoor”). Certain
capitalized terms used in this Agreement are defined in Section 1.1 and the
definitions of the other capitalized terms used in this Agreement are
cross-referenced in Section 1.2.
W I T N E S S E T H:
     WHEREAS, the board of directors of CCU has determined that it is
appropriate and desirable for CCU to separate the Outdoor Group from CCU;
     WHEREAS, in connection with the separation of the Outdoor Group from CCU,
CCU desires to contribute, assign or otherwise transfer, and to cause certain of
its Subsidiaries to contribute, assign or otherwise transfer, to Outdoor and
certain of Outdoor’s Subsidiaries, certain Assets and Liabilities associated
with the Outdoor Business, including the stock or other equity interests of
certain of CCU’s Subsidiaries dedicated to the Outdoor Business;
     WHEREAS, the boards of directors of CCU and Outdoor have further approved
the initial public offering by Outdoor of shares of its Class A Common Stock in
a registered offering under the Securities Act, concurrently with the closing of
the Separation;
     WHEREAS, in connection with the Separation, Outdoor intends to reclassify
the Outdoor Common Stock currently held indirectly by CCU into shares of its
Class B Common Stock, such that CCU indirectly will own all of the outstanding
Class B Common Stock immediately following the consummation of the Initial
Public Offering;
     WHEREAS, in connection with the Separation, the Intercompany Notes owed by
a member of the Outdoor Group to CCU will be satisfied in full as follows:
(a) first, a portion of the outstanding balance of the Intercompany Notes will
be reduced by the balance of the intercompany account due to Outdoor from CCU,
(b) second, CCU will contribute a portion of the outstanding balance of the
Intercompany Notes to the capital of Outdoor, (c) third, the net cash proceeds
of the Initial Public Offering will be used by Outdoor to pay a portion of the
outstanding balance of the Intercompany Notes, and (d) fourth, to the extent the
Underwriters do not exercise in full their Over-Allotment Option to purchase
additional shares of Class A Common Stock in the Initial Public Offering,
Outdoor will issue additional shares of Class B Common Stock to CCU in exchange
for the extinguishment of the remaining balance of the Intercompany Notes;
     WHEREAS, it is appropriate and desirable to set forth the principal
corporate transactions required to effect the Separation and certain other
agreements that will, following the consummation of the Initial Public Offering,
govern certain matters relating to the Separation, the Initial Public Offering
and the relationship of CCU, Outdoor and their respective Groups; and

-1-



--------------------------------------------------------------------------------



 



     WHEREAS, the terms and conditions set forth herein have not resulted from
arms length negotiations between the parties because of the context of CCU’s and
Outdoor’s parent –Subsidiary relationship, and accordingly, such terms and
conditions may be in some respects less favorable to Outdoor than those it could
obtain from unaffiliated third parties.
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Certain Definitions.
     For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:
     “Action” means any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, proceeding or investigation by or before any federal,
state, local, foreign or international Governmental Authority or any arbitration
or mediation tribunal.
     “Affiliate” (and, with a correlative meaning, “affiliated”) means, with
respect to any Person, any direct or indirect Subsidiary of such Person, and any
other Person that directly, or through one or more intermediaries, controls or
is controlled by or is under common control with such first Person; provided,
however, that from and after the Closing Date, no member of the Outdoor Group
shall be deemed an Affiliate of any member of the CCU Group for purposes of this
Agreement and the Transaction Documents and no member of the CCU Group shall be
deemed an Affiliate of any member of the Outdoor Group for purposes of this
Agreement and the Transaction Documents. As used in this definition, “control”
(including with correlative meanings, “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies, or the power to appoint and remove a
majority of directors (whether through ownership of securities or partnership or
other ownership interests, by contract or otherwise), of a Person.
     “Assets” means, with respect to any Person, the assets, properties and
rights (including goodwill) of such Person, wherever located (including in the
possession of vendors or other third parties or elsewhere), whether real,
personal or mixed, tangible, intangible or contingent, in each case whether or
not recorded or reflected or required to be recorded or reflected on the books
and records or financial statements of such Person, including the following:
     (a) all interests in any capital stock, equity interests or capital or
profit interests of any Subsidiary or any other Person, all bonds, notes,
debentures or other securities issued by any Subsidiary or any other Person, all
loans, advances or other extensions of credit or capital contributions to any
Subsidiary or any other Person and all other investments in securities of any
Person;

-2-



--------------------------------------------------------------------------------



 



     (b) all apparatus, computers and other electronic data processing
equipment, fixtures, machinery, equipment, furniture, office equipment,
automobiles, trucks, vessels, motor vehicles and other transportation equipment
and other tangible personal property;
     (c) all interests in real property of whatever nature, including easements,
whether as owner, mortgagee or holder of a Security Interest in real property,
lessor, sublessor, lessee, sublessee or otherwise;
     (d) all accounting and other books, records and files whether in paper,
microfilm, microfiche, computer tape or disc, magnetic tape or any other form;
     (e) all license agreements, leases of personal property, open purchase
orders for supplies, parts or services and other contracts, agreements or
commitments;
     (f) all deposits, letters of credit and performance and surety bonds;
     (g) all written technical information, data, specifications, research and
development information, engineering drawings, operating and maintenance
manuals, and materials and analyses prepared by consultants and other third
parties;
     (h) all domestic and foreign intangible personal property, patents,
copyrights, trade names, trademarks, service marks and registrations and
applications for any of the foregoing, mask works, trade secrets, inventions,
designs, ideas, improvements, works of authorship, recordings, other proprietary
and confidential information and licenses from third Persons granting the right
to use any of the foregoing;
     (i) all computer applications, programs and other software, including
operating software, network software firmware, middleware, design software,
design tools, systems documentation and instructions;
     (j) all cost information, sales and pricing data, customer prospect lists,
supplier records, customer and supplier lists, customer and vendor data,
correspondence and lists, product literature, artwork, design, formulations and
specifications, quality records and reports and other books, records, studies,
surveys, reports, plans and documents;
     (k) all prepaid expenses, trade accounts and other accounts and notes
receivables;
     (l) all rights under contracts or agreements, all claims or rights against
any Person arising from the ownership of any Asset, all rights in connection
with any bids or offers and all claims, choses in action or similar rights,
whether accrued or contingent;
     (m) all rights under insurance policies and all rights in the nature of
insurance, indemnification or contribution;
     (n) all licenses, permits, approvals and authorizations which have been
issued by any Governmental Authority;

-3-



--------------------------------------------------------------------------------



 



     (o) cash or cash equivalents, bank accounts, lock boxes and other deposit
arrangements; and
     (p) interest rate, currency, commodity or other swap, collar, cap or other
hedging or similar agreements or arrangements.
     “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
close. Any event the scheduled occurrence of which would fall on a day that is
not a Business Day shall be deferred until the next succeeding Business Day.
     “CCU Group” means CCU and each Person (other than a member of the Outdoor
Group) that is an Affiliate of CCU immediately following the Closing.
     “Class A Common Stock” means the class A common stock, $0.01 par value per
share, of Outdoor.
     “Class B Common Stock” means the class B common stock, $0.01 par value per
share, of Outdoor.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Consents” means any consent, waiver or approval from, or notification
requirement to, any third parties.
     “Delayed Transfer Assets” means any Outdoor Assets that are expressly
provided in this Agreement or any Transaction Document to be transferred after
the Closing Date.
     “Delayed Transfer Liabilities” means any Outdoor Liabilities that are
expressly provided in this Agreement or any Transaction Document to be assumed
after the Closing Date.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC thereunder, all as the same shall be in
effect at the time that reference is made thereto.
     “Firm Public Offering Shares” means the Class A Common Stock sold in the
Initial Public Offering, other than Class A Common Stock sold as a result of
exercise of the Over-Allotment Option by the Underwriters.
     “Force Majeure” means, with respect to a party, an event beyond the control
of such party (or any Person acting on its behalf), which by its nature could
not have been foreseen by such party (or such Person), or, if it could have been
foreseen, was unavoidable, and includes, without limitation, acts of God,
storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities or other national or international calamity or
one or more acts of terrorism or failure of energy sources or distribution
facilities.
     “GAAP” means United States generally accepted accounting principles.

-4-



--------------------------------------------------------------------------------



 



     “Governmental Approvals” means any notice, report or other filing to be
made with, or any consent, registration, approval, permit or authorization to be
obtained from, any Governmental Authority.
     “Governmental Authority” means any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any governmental authority, agency, department, board,
commission or instrumentality, whether federal, state, local or foreign (or any
political subdivision thereof), and any tribunal, court or arbitrator(s) of
competent jurisdiction.
     “Group” means the CCU Group or the Outdoor Group, as the context requires.
     “Information” means information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
form, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memoranda and other materials prepared by attorneys or under
their direction (including attorney work product), and other technical,
financial, employee or business information or data.
     “Initial Public Offering” means the initial public offering by Outdoor of
the Class A Common Stock.
     “Insurance Policies” means the insurance policies written by insurance
carriers, including those affiliated with CCU and any self-insurance
arrangements, pursuant to which Outdoor or one or more of its Subsidiaries (or
their respective officers or directors) will be insured parties after the
Closing Date.
     “Insurance Proceeds” means those monies: (a) received by an insured from an
insurance carrier; (b) paid by an insurance carrier on behalf of the insured; or
(c) received (including by way of setoff) from any third party in the nature of
insurance, contribution or indemnification in respect of any Liability; in any
such case net of any applicable premium adjustments (including reserves and
retrospectively rated premium adjustments) and net of any costs or expenses
incurred in the collection thereof.
     “Intercompany Notes” means the two promissory notes in the original
principal amounts of $1.39 billion and $73 million, respectively, payable by
Clear Channel Outdoor, Inc., a member of the Outdoor Group, to CCU.
     “IPO Registration Statement” means the registration statement on Form S-1
filed under the Securities Act pursuant to which the Class A Common Stock to be
sold by Outdoor in the Initial Public Offering will be registered, and all
amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference in such registration statement.

-5-



--------------------------------------------------------------------------------



 



     “Law” means any federal, state, local or foreign law (including common
law), statute, code, ordinance, rule, regulation or other requirement enacted,
promulgated, issued or entered by a Governmental Authority.
     “Liabilities” means any debt, loss, damage, adverse claim, liability or
obligation of any Person (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due, and whether in contract, tort, strict
liability or otherwise), and including all costs and expenses relating thereto.
     “Outdoor Balance Sheet” means Outdoor’s unaudited pro forma consolidated
statement of financial position as of June 30, 2005 included in the IPO
Registration Statement.
     “Outdoor Business” means the current businesses of the members of the
Outdoor Group, including, without limitation, the world-wide billboard
advertising, street furniture displays, and transit displays businesses
described in the IPO Registration Statement, as well as those terminated,
divested or discontinued businesses of the members of Outdoor Group.
     “Outdoor Capital Stock” means all classes or series of capital stock of
Outdoor, including the Class A Common Stock, the Class B Common Stock, and all
options, warrants and other rights to acquire such capital stock.
     “Outdoor Common Stock” means the Class A Common Stock and the Class B
Common Stock.
     “Outdoor Contracts” means the following contracts and agreements to which
CCU or any of its Subsidiaries is a party or by which CCU or any of its
Subsidiaries or any of their respective Assets is bound, whether or not in
writing, except for any such contract or agreement that is contemplated to be
retained by CCU or any member of the CCU Group pursuant to any provision of this
Agreement or any Transaction Document:
     (a) any contract or agreement entered into in the name of, or expressly on
behalf of, any division, business unit or member of the Outdoor Group;
     (b) any contract or agreement, including any joint venture agreement, that
is used exclusively or held for use exclusively in the Outdoor Business;
     (c) any guarantee, indemnity, representation, warranty or other Liability
of any member of the Outdoor Group or the CCU Group in respect of (i) any other
Outdoor Contract or Outdoor Asset, (ii) any Outdoor Liability or (iii) the
Outdoor Business; and
     (d) any contract or agreement that is otherwise expressly contemplated
pursuant to this Agreement or any of the Transaction Documents to be assigned to
Outdoor or any member of the Outdoor Group in connection with the Separation.
     “Outdoor Group” means Outdoor, each Subsidiary of Outdoor immediately after
the Closing and each other Person that is either controlled directly or
indirectly by Outdoor immediately after the Closing; provided that, any Delayed
Transfer Asset that is transferred to

-6-



--------------------------------------------------------------------------------



 



Outdoor at any time following the Closing shall, to the extent applicable, and
from and after the Closing Date, be considered part of the Outdoor Group for all
purposes of this Agreement.
     “Outdoor Indebtedness” means the aggregate principal amount of total
liabilities (whether long-term or short-term) for borrowed money (including
capitalized leases) of the Outdoor Group collectively, as determined for
purposes of its financial statements prepared in accordance with GAAP.
     “Over-Allotment Option” means the over-allotment option that may be
exercised by the underwriters of the Initial Public Offering pursuant to the
Underwriting Agreement relating to the Initial Public Offering.
     “Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other entity.
     “Prospectus” means the prospectus or prospectuses included in the IPO
Registration Statement, as amended or supplemented by prospectus supplement and
by all other amendments and supplements to any such prospectus, including
post-effective amendments and all material incorporated by reference in such
prospectus or prospectuses.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the time that reference is made thereto.
     “Security Interest” means any mortgage, security interest, pledge, lien,
charge, claim, option, right to acquire, voting or other restriction,
right-of-way, covenant, condition, easement, encroachment, restriction on
transfer (other than restrictions on transfer imposed by federal or state
securities laws), or other encumbrance of any nature whatsoever.
     “Separation” means collectively, (a) the transfer of the Outdoor Assets, to
the extent not already held by Outdoor and the Outdoor Group, and the assumption
by Outdoor and the Outdoor Group of the Outdoor Liabilities, and (b) the
transfer of certain Excluded Assets to CCU and the CCU Group, and the assumption
by CCU and the CCU Group of certain Excluded Liabilities, all as more fully
described in this Agreement and the Transaction Documents.
     “Subsidiary” or “subsidiary” means, with respect to any Person, any
corporation, limited liability company, joint venture or partnership of which
such Person (a) beneficially owns, either directly or indirectly, more than
fifty percent (50%) of (i) the total combined voting power of all classes of
voting securities of such entity, (ii) the total combined equity interests, or
(iii) the capital or profit interests, in the case of a partnership; or (b)
otherwise has the power to vote, either directly or indirectly, sufficient
securities to elect a majority of the board of directors or similar governing
body.
     “Tax” means all federal, state, provincial, territorial, municipal, local
or foreign income, profits, franchise, gross receipts, environmental (including
taxes under Code Section 59A),

-7-



--------------------------------------------------------------------------------



 



customs, duties, net worth, sales, use, goods and services, withholding, value
added, ad valorem, employment, social security, disability, occupation, pension,
real property, personal property (tangible and intangible), stamp, transfer,
conveyance, severance, production, excise, premium, retaliatory and other taxes,
withholdings, duties, levies, imposts, guarantee fund assessments and other
similar charges and assessments (including any and all fines, penalties and
additions attributable to or otherwise imposed on or with respect to any such
taxes, charges, fees, levies or other assessments, and interest thereon) imposed
by or on behalf of any Taxing Authority, in each case whether such Tax arises by
Law, contract, agreement or otherwise.
     “Taxing Authority” means any Governmental Authority exercising any
authority to impose, regulate, levy, assess or administer the imposition of any
Tax.
     “Transactions” means, collectively, (a) the Separation, (b) the Initial
Public Offering, (c) the repayment by Outdoor of the principal of, and accrued
interest on, the Intercompany Notes as set forth in Section 3.6, and (d) all
other transactions contemplated by this Agreement or any Transaction Document.
     “Trigger Date” means the first date on which members of the CCU Group cease
to beneficially own more than fifty percent (50%) of the total voting power of
Outdoor Common Stock.
     “Underwriters” means the managing underwriters for the Initial Public
Offering.
     “Underwriting Agreement” means the Underwriting Agreement to be entered
into by and among CCU, Outdoor and the Underwriters in connection with the
offering of Outdoor Common Stock in the Initial Public Offering.
     1.2 Other Terms. For purposes of this Agreement, the following terms have
the meanings set forth in the sections indicated.

      Term   Section
After-Tax Basis
  5.6(c)
Agreement
  Recitals
Annual Financial Statements
  4.1(a)(v)
Assumed Actions
  6.15(a)
Bylaws
  3.3
CCU
  Preamble
CCU Annual Statements
  4.1(b)(ii)
CCU Auditors
  4.1(b)(ii)
CCU Confidential Information
  6.2(b)
CCU Indemnified Parties
  5.2
CCU Policies
  6.11
CCU Public Filings
  4.1(a)(xii)
CCU Transfer Documents
  2.8
Charter
  3.3
Closing
  3.1
Closing Date
  3.1

-8-



--------------------------------------------------------------------------------



 



      Term   Section
Conversion Upon Transfer Provision
  6.13
Corporate Services Agreement
  3.2(b)(i)
CPR
  7.3
CPR Arbitration Rules
  7.4(a)
Dispute
  7.1(a)
Distribution
  6.13
Employee Matters Agreement
  3.2(b)(iv)
Excluded Assets
  2.2(b)
Excluded Liabilities
  2.3(b)
Existing Actions
  6.15(b)
Existing CCU Indebtedness
  3.5
Indemnified Party
  5.6(a)
Indemnifying Party
  5.6(a)
Indemnity Payment
  5.6(a)
Initial Notice
  7.2
International Tax Matters Agreement
  3.2(b)(vi)
Optional Conversion Right
  6.13
Outdoor
  Preamble
Outdoor Assets
  2.2(a)
Outdoor Auditors
  4.1(b)(i)
Outdoor Confidential Information
  6.2(a)
Outdoor Indemnified Parties
  5.3
Outdoor Liabilities
  2.3(a)
Outdoor Public Documents
  4.1(a)(viii)
Outdoor Transfer Documents
  2.9(a)(iii)
Privilege
  4.9
Quarterly Financial Statements
  4.1(a)(iv)
Registration Rights Agreement
  3.2(b)(ii)
Representatives
  6.2(a)
Response
  7.2
Tax-Free Spin-Off
  6.13
Tax Matters Agreement
  3.2(b)(iii)
Termination Option
  6.13
Third Party Claim
  5.7(a)
Trademark License Agreement
  3.2(b)(v)
Transaction Documents
  3.2(b)
Transfer Documents
  2.9(a)(iii)

ARTICLE II
THE SEPARATION
     2.1 Transfer of Outdoor Assets; Assumption of Outdoor Liabilities.
     (a) The Separation shall be effected in accordance with the terms and
conditions of this Agreement and the other Transfer Documents. Subject to
Section 3.7, immediately

-9-



--------------------------------------------------------------------------------



 



following the execution and delivery of the Underwriting Agreement by each of
the parties thereto:
     (i) CCU shall, and shall cause its applicable Subsidiaries to, contribute,
assign, transfer, convey and deliver to Outdoor or certain of its Subsidiaries
designated by Outdoor, and Outdoor or such applicable Subsidiaries shall accept
from CCU and its applicable Subsidiaries, all of CCU’s and such Subsidiaries’
respective rights, titles and interests in and to all Outdoor Assets, other than
the Delayed Transfer Assets, with such contributions, assignments, transfers and
conveyances being subject to the terms and conditions of this Agreement and any
applicable Transfer Documents; and
     (ii) Outdoor shall, and shall cause its domestic Subsidiaries to, accept,
assume and agree, on a several and not joint basis, to perform, discharge and
fulfill all the Outdoor Liabilities, other than the Delayed Transfer
Liabilities, in accordance with their respective terms. Outdoor and such
Subsidiaries shall be responsible for all Outdoor Liabilities assumed by it,
regardless of when or where such Outdoor Liabilities arose or arise, or whether
the facts on which they are based occurred prior to or subsequent to the Closing
Date, regardless of where or against whom such Outdoor Liabilities are asserted
or determined (including any Outdoor Liabilities arising out of claims made by
CCU’s or Outdoor’s respective directors, officers, employees, agents,
Subsidiaries or Affiliates against any member of the CCU Group or the Outdoor
Group) or whether asserted or determined prior to the date hereof, and, except
as set forth in Section 2.3(b)(iv), regardless of whether arising from or
alleged to arise from negligence, recklessness, violation of Law, fraud or
misrepresentation by any member of the CCU Group or the Outdoor Group, or any of
their past or present respective directors, officers, employees, agents,
Subsidiaries or Affiliates. Such assumption of Outdoor Liabilities shall be
subject to the terms and conditions of this Agreement and any applicable
Transfer Documents.
     (b) Each of the parties agrees that the Delayed Transfer Assets will be
contributed, assigned, transferred, conveyed and delivered, and the Delayed
Transfer Liabilities will be accepted and assumed, in accordance with the terms
of the applicable Transaction Documents. Notwithstanding the date on which any
such Delayed Transfer Asset is actually contributed, assigned, conveyed and
delivered, or the date on which any such Delayed Transfer Liability is actually
accepted and assumed, such contribution, assignment, transfer, conveyance and
delivery of any Delayed Transfer Asset, or the acceptance and assumption of any
Delayed Transfer Liability, shall be deemed to have taken place on, and shall be
effective as of, the Closing Date, and the applicable Delayed Transfer Asset or
Delayed Transfer Liability shall be treated for all purposes of this Agreement
and the Transaction Documents as an Outdoor Asset or an Outdoor Liability, as
the case may be, from and after the Closing Date.
     (c) If at any time or from time to time (whether prior to or after the
Closing Date) any party hereto (or any member of such party’s respective Group)
shall receive or otherwise possess any Asset that is allocated to any other
Person pursuant to this Agreement or any Transaction Document, such party shall
promptly transfer, or cause to be transferred, such Asset to the Person so
entitled thereto. Prior to any such transfer, the Person receiving or possessing
such Asset shall hold such Asset in trust for any such other Person.

-10-



--------------------------------------------------------------------------------



 



     (d) Outdoor hereby waives compliance by each member of the CCU Group with
the requirements and provisions of the “bulk-sale” or “bulk-transfer” Laws of
any jurisdiction that may otherwise be applicable with respect to the transfer
or sale of any or all of the Outdoor Assets to any member of the Outdoor Group.
     2.2 Outdoor Assets.
     (a) Subject to Section 2.2(b), for purposes of this Agreement, “Outdoor
Assets” shall mean (without duplication):
     (i) all Assets that are expressly provided by this Agreement or any
Transaction Document as Assets to be transferred by CCU and other members of the
CCU Group to Outdoor or another designated member of the Outdoor Group;
     (ii) all Outdoor Contracts;
     (iii) subject to Section 6.3, any rights of any member of the Outdoor Group
under any of the Insurance Policies, including any rights thereunder arising
after the Closing Date in respect of any Insurance Policies;
     (iv) all Assets reflected as Assets of Outdoor and its Subsidiaries in the
Outdoor Balance Sheet, other than any dispositions of such Assets subsequent to
the date of the Outdoor Balance Sheet; and
     (v) any and all Assets owned or held immediately prior to the Closing Date
by CCU or any of its Subsidiaries that are used exclusively in the Outdoor
Business. The intention of this clause (v) is only to rectify any inadvertent
omission of transfer or conveyance of any Asset that, had the parties given
specific consideration to such Asset as of the date hereof, would have otherwise
been classified as an Outdoor Asset.
     (b) Notwithstanding the foregoing, the Outdoor Assets shall not in any
event include the Excluded Assets. For purposes of this Agreement, “Excluded
Assets” shall mean Assets not used exclusively in the Outdoor Business,
including, without limitation any and all Assets that are expressly contemplated
by this Agreement or any Transaction Document as either Assets to be retained by
CCU or any other member of the CCU Group, other than assets of CCE Spinco, Inc.
and its Subsidiaries, or Assets that are to be transferred by Outdoor or any
member of the Outdoor Group to CCU or a designated member of the CCU Group,
including CCE Spinco, Inc. and its Subsidiaries.
     2.3 Outdoor Liabilities.
     (a) Subject to Section 2.3(b), for purposes of this Agreement, “Outdoor
Liabilities” shall mean (without duplication):
     (i) all Liabilities that are expressly provided by this Agreement or any
Transaction Document as Liabilities to be assumed by Outdoor or any other member
of the Outdoor Group, and all agreements, obligations and Liabilities of Outdoor
or any

-11-



--------------------------------------------------------------------------------



 



     other member of the Outdoor Group under this Agreement or any of the
Transaction Documents;
     (ii) all Liabilities, including any employee-related Liabilities relating
to, arising out of or resulting from:
     (A) the operation of the Outdoor Business, as conducted at any time before,
on or after the Closing Date (including any Liability relating to, arising out
of or resulting from any act or failure to act by any director, officer,
employee, agent or representative (whether or not such act or failure to act is
or was within such Person’s authority));
     (B) the operation of any business conducted by any member of the Outdoor
Group at any time after the Closing Date (including any Liability relating to,
arising out of or resulting from any act or failure to act by any director,
officer, employee, agent or representative (whether or not such act or failure
to act is or was within such Person’s authority)); or
     (C) any Outdoor Assets (including any Outdoor Contracts and any real
property and leasehold interests), in any such case whether arising before, on
or after the Closing Date;
     (iii) all Liabilities reflected as liabilities or obligations of Outdoor or
its Subsidiaries in the Outdoor Balance Sheet;
     (iv) all Liabilities related to Assumed Actions and Existing Actions, as
further provided in Section 6.15;
     (v) all Liabilities related to any and all other Actions initiated on or
after the Closing Date that arise out of or relate in any material respect to
the operation of the Outdoor Business or the ownership or use of the Outdoor
Assets, in any such case whether such Action arises before, on or after the
Closing Date, including any such Action in which CCU or any member of the CCU
Group is named as a defendant or party subject to any claim or investigation;
     (vi) all Liabilities for any payments to be made by any member of the CCU
Group or any member of the Outdoor Group pursuant to the terms and conditions of
purchase agreements relating to the acquisition of Outdoor Assets, including,
without limitation, purchase price installment payments based on the financial
performance of the Outdoor Asset subsequent to the acquisition; and
     (vii) all Liabilities arising out of claims made by CCU’s or Outdoor’s
respective directors, officers, employees, agents, Subsidiaries or Affiliates
against any member of the CCU Group or the Outdoor Group with respect to the
Outdoor Business.
     (b) Notwithstanding the foregoing, the Outdoor Liabilities shall not in any
event include the Excluded Liabilities. For purposes of this Agreement,
“Excluded Liabilities” shall mean (without duplication):

-12-



--------------------------------------------------------------------------------



 



     (i) any and all Liabilities that are expressly contemplated by this
Agreement or any Transaction Document as Liabilities to be retained or assumed
by CCU or any other member of the CCU Group (in each case other than Delayed
Transfer Liabilities), and all agreements and obligations of any member of the
CCU Group under this Agreement or any of the Transaction Documents;
     (ii) any and all Liabilities of a member of the CCU Group relating solely
to, arising solely out of or resulting from any Excluded Assets; and
     (iii) any and all liabilities arising from a knowing violation of Law,
fraud or misrepresentation by any member of the CCU Group or any of their
respective directors, officers, employees or agents (other than any individual
who at the time of such act was acting in his or her capacity as a director,
officer, employee or agent of any member of the Outdoor Group).
     2.4 Termination of Agreements.
     (a) Except as set forth in Section 2.4(b), Outdoor and each member of the
Outdoor Group, on the one hand, and CCU and each member of the CCU Group, on the
other hand, hereby terminate any and all agreements, arrangements, commitments
or understandings, whether or not in writing, between or among Outdoor or any
member of the Outdoor Group, on the one hand, and CCU or any member of the CCU
Group, on the other hand, effective as of the Closing Date. No such terminated
agreement, arrangement, commitment or understanding (including any provision
thereof which purports to survive termination) shall be of any further force or
effect after the Closing Date. Each party shall, at the reasonable request of
any other party, take, or cause to be taken, such other actions as may be
necessary to effect the foregoing.
     (b) The provisions of Section 2.4(a) shall not apply to any of the
following agreements, arrangements, commitments or understandings (or to any of
the provisions thereof):
     (i) this Agreement and the Transaction Documents (and each other agreement
or instrument expressly contemplated by this Agreement or any Transaction
Document to be entered into or continued by either of the parties or any of the
members of their respective Groups);
     (ii) except to the extent redundant with any provision of or service
provided under this Agreement or any of the Transaction Documents (including any
exhibits or schedules thereto), the agreements, arrangements, commitments and
understandings listed or described on Schedule 2.4(b)(ii);
     (iii) any agreements, arrangements, commitments or understandings to which
any Person other than the parties and their respective Affiliates is a party (it
being understood that to the extent that the rights and obligations of the
parties and the members of their respective Groups under any such agreements,
arrangements, commitments or understandings constitute Outdoor Assets or Outdoor
Liabilities, they shall be assigned pursuant to Section 2.1);

-13-



--------------------------------------------------------------------------------



 



     (iv) any accounts or notes payable or accounts or notes receivable between
a member of the CCU Group, on the one hand, and a member of the Outdoor Group,
on the other hand, accrued as of the Closing Date and reflected in the books and
records of the parties or otherwise documented in accordance with past
practices;
     (v) any agreements, arrangements, commitments or understandings to which
any non-wholly owned Subsidiary of CCU or Outdoor, as the case may be, is a
party; and
     (vi) any other agreements, arrangements, commitments or understandings that
this Agreement or any Transaction Document expressly contemplates will survive
the Closing Date.
     2.5 Governmental Approvals and Consents; Delayed Transfer Assets and
Liabilities.
     (a) To the extent that the Separation requires any Governmental Approvals
or Consents, the parties will use their commercially reasonable efforts to
obtain such Governmental Approvals and Consents; provided, however, that neither
CCU nor Outdoor shall be obligated to contribute capital in any form to any
entity in order to obtain such Governmental Approvals and Consents.
     (b) If and to the extent that the valid, complete and perfected
contribution, transfer or assignment to the Outdoor Group of any Outdoor Assets
or the assumption by the Outdoor Group of any Outdoor Liabilities would be a
violation of applicable Law or require any Consent or Governmental Approval in
connection with the Separation or the Initial Public Offering, then, unless the
parties mutually shall otherwise determine, the transfer or assignment to the
Outdoor Group of such Outdoor Assets or the assumption by the Outdoor Group of
such Outdoor Liabilities shall be automatically deemed deferred and any such
purported contribution, transfer, assignment or assumption shall be null and
void until such time as all legal impediments are removed or such Consents or
Governmental Approvals have been obtained. If and when the Consents and
Governmental Approvals are obtained, the contribution, transfer or assignment of
the applicable Outdoor Asset or Outdoor Liability shall be effected in
accordance with the terms of this Agreement and/or the applicable Transfer
Document. Any such Liability shall be deemed a Delayed Transfer Liability. Any
such Asset shall be deemed a Delayed Transfer Asset and notwithstanding the
foregoing, an Outdoor Asset for purposes of determining whether any Liability is
an Outdoor Liability.
     (c) If any contribution, transfer or assignment of any Outdoor Asset
intended to be contributed, transferred or assigned hereunder or any assumption
of any Outdoor Liability intended to be assumed by the Outdoor Group hereunder
is not consummated on the Closing Date for any reason, then, insofar as
reasonably possible, (i) the member of the CCU Group retaining such Outdoor
Asset shall thereafter hold such Outdoor Asset for the use and benefit of the
member of the Outdoor Group entitled thereto (at the expense of the member of
the Outdoor Group entitled thereto) and (ii) Outdoor shall, or shall cause the
applicable member of the Outdoor Group to, pay or reimburse the member of the
CCU Group retaining such Outdoor Liability for all amounts paid or incurred in
connection with such Outdoor Liability. In addition, the member of the CCU Group
retaining such Outdoor Asset shall, insofar as reasonably possible

-14-



--------------------------------------------------------------------------------



 



and to the extent permitted by applicable Law, treat such Asset in the ordinary
course of business in accordance with past practice and take such other actions
as may be reasonably requested by the Outdoor Group member to whom such Outdoor
Asset is to be transferred in order to place such Outdoor Group member in the
same position as if such Outdoor Asset had been transferred as contemplated
hereby and so that all the benefits and burdens relating to such Outdoor Asset,
including possession, use, risk of loss, potential for gain, and dominion,
control and command over such Outdoor Asset, is to inure from and after the
Closing Date to the Outdoor Group.
     (d) The Person retaining an Asset or Liability due to the deferral of the
transfer of such Asset or the deferral of the assumption of such Liability shall
not be obligated, in connection with the foregoing, to expend any money unless
the necessary funds are advanced (or otherwise made available) by the Person
entitled to the Asset or the Person intended to be subject to the Liability,
other than reasonable out-of-pocket expenses, attorneys’ fees and recording or
similar fees, all of which shall be promptly reimbursed by the Person entitled
to such Asset or the Person intended to be subject to the Outdoor Liability.
     2.6 Novation of Assumed Outdoor Liabilities.
     (a) Each of CCU and Outdoor, at the request of the other, shall use
commercially reasonable efforts to obtain, or to cause to be obtained, any
Consent, substitution or amendment required to novate or assign all obligations
under agreements, leases, licenses and other obligations or Liabilities of any
nature whatsoever that constitute Outdoor Liabilities, or to obtain in writing
the unconditional release of all parties to such arrangements (other than any
member of the Outdoor Group), so that, in any such case, Outdoor and the other
members of the Outdoor Group will be solely responsible for such Outdoor
Liabilities; provided, however, that neither the CCU Group nor the Outdoor Group
shall be obligated to pay any consideration or assume any additional obligation
therefor to any third party from whom any such Consent, substitution or
amendment is requested.
     (b) If CCU or Outdoor is unable to obtain, or to cause to be obtained, any
such required Consent, release, substitution or amendment, the applicable member
of the CCU Group shall continue to be bound by such agreement, lease, license or
other obligation that constitutes an Outdoor Liability and, unless not permitted
by Law or the terms thereof, as agent or subcontractor for such member of the
CCU Group, Outdoor shall, or shall cause a member of the Outdoor Group to, pay,
perform and discharge fully all the obligations or other Liabilities of members
of the CCU Group thereunder that constitute Outdoor Liabilities from and after
the Closing Date. Outdoor shall indemnify each CCU Indemnified Party, and hold
each of them harmless against any Liabilities arising in connection therewith;
provided that, Outdoor shall have no obligation to indemnify any CCU Indemnified
Party with respect to any matter to the extent that such CCU Indemnified Party
has engaged in any knowing violation of Law, fraud or misrepresentation in
connection therewith. CCU shall, without further consideration, promptly pay and
remit, or cause to be promptly paid or remitted, to Outdoor, all money, rights
and other consideration received by it or any member of the CCU Group in respect
of such performance (unless any such consideration is an Excluded Asset). If and
when any such Consent, release, substitution or amendment shall be obtained or
such agreement, lease, license or other rights or obligations shall otherwise
become assignable or able to be novated, CCU shall thereafter assign,

-15-



--------------------------------------------------------------------------------



 



or cause to be assigned, all rights and obligations of any member of the CCU
Group thereunder and any other Outdoor Liabilities thereunder to Outdoor or a
designated member of the Outdoor Group, without payment of further consideration
and Outdoor, or a designated member of the Outdoor Group, shall, without the
payment of any further consideration, assume such Outdoor Liabilities and
rights.
     2.7 Novation of Liabilities other than Outdoor Liabilities.
     (a) Each of CCU and Outdoor, at the request of the other, shall use
commercially reasonable efforts to obtain, or to cause to be obtained, any
Consent, substitution, or amendment required to novate or assign all obligations
under agreements, leases, licenses and other obligations or Liabilities for
which a member of the CCU Group and a member of the Outdoor Group are jointly or
severally liable and that do not constitute Outdoor Liabilities, or to obtain in
writing the unconditional release of all parties to such arrangements other than
any member of the CCU Group, so that, in any such case, the members of the CCU
Group will be solely responsible for such Liabilities; provided, however, that
neither the CCU Group nor the Outdoor Group shall be obligated to pay any
consideration therefor to any third party from whom any such Consent,
substitution or amendment is requested.
     (b) If CCU or Outdoor is unable to obtain, or to cause to be obtained, any
such required Consent, release, substitution or amendment, the applicable member
of the Outdoor Group shall continue to be bound by such agreement, lease,
license or other obligation that does not constitute an Outdoor Liability and,
unless not permitted by Law or the terms thereof, as agent or subcontractor for
such member of the Outdoor Group, CCU shall, or shall cause a member of the CCU
Group to, pay, perform and discharge fully all the obligations or other
Liabilities of such member of the Outdoor Group thereunder from and after the
Closing Date. CCU shall indemnify each Outdoor Indemnified Party and hold each
of them harmless against any Liabilities (other than Outdoor Liabilities)
arising in connection therewith; provided that, CCU shall have no obligation to
indemnify any Outdoor Indemnified Party with respect to any matter to the extent
that such Outdoor Indemnified Party has engaged in any knowing violation of Law,
fraud or misrepresentation in connection therewith. Outdoor shall, without
further consideration, promptly pay and remit, or cause to be promptly paid or
remitted, to CCU or to another member of the CCU Group specified by CCU, all
money, rights and other consideration received by it or any member of the
Outdoor Group in respect of such performance (unless any such consideration is
an Outdoor Asset). If and when any such Consent, release, substitution or
amendment shall be obtained or such agreement, lease, license or other rights or
obligations shall otherwise become assignable or able to be novated, Outdoor
shall promptly assign, or cause to be assigned, all rights, obligations and
other Liabilities thereunder of any member of the Outdoor Group to CCU or to
another member of the CCU Group specified by CCU, without payment of any further
consideration and CCU, or another member of the CCU Group, without the payment
of any further consideration shall assume such rights and Liabilities.
     2.8 Transfers of Assets and Assumption of Liabilities.
     In furtherance of the contribution, assignment, transfer and conveyance of
Outdoor Assets and the assumption of Outdoor Liabilities, on the Closing Date,
(a) CCU shall execute and deliver, and shall cause the other members of the CCU
Group to execute and deliver, such

-16-



--------------------------------------------------------------------------------



 



stock powers, merger certificates, bills of sale, certificates of title,
assignments of contracts and other instruments of contribution, transfer,
conveyance and assignment as and to the extent necessary to evidence the
contribution, transfer, merger, conveyance and assignment of all of the CCU
Group’s right, title and interest in and to the Outdoor Assets to the Outdoor
Group, and (b) Outdoor shall execute and deliver, and shall cause the other
members of the Outdoor Group to execute and deliver, such assumptions of
contracts and other instruments of assumption as and to the extent necessary to
evidence the valid and effective assumption of the Outdoor Liabilities by the
Outdoor Group. All of the foregoing documents contemplated by this Section 2.8
shall be referred to collectively herein as the “CCU Transfer Documents.”
     2.9 Transfer of Excluded Assets by Outdoor; Assumption of Excluded
Liabilities by CCU.
     (a) To the extent any Excluded Asset or Excluded Liability is transferred
to a member of the Outdoor Group at the Closing or remains owned or held by a
member of the Outdoor Group after the Closing, from and after the Closing:
     (i) Outdoor shall, and shall cause the members of the Outdoor Group to,
promptly contribute, assign, transfer, convey and deliver to CCU or designated
CCU Group members, and CCU or such CCU Group members shall accept from Outdoor
and its applicable Group members, all of Outdoor’s and such Group members’
respective rights, titles and interests in and to such Excluded Assets.
     (ii) CCU and certain CCU Group members designated by CCU, shall promptly
accept, assume and agree to perform, discharge and fulfill all such Excluded
Liabilities in accordance with their respective terms.
     (iii) In furtherance of the assignment, transfer and conveyance of Excluded
Assets and the assumption of Excluded Liabilities (A) Outdoor shall execute and
deliver, and shall cause its Subsidiaries to execute and deliver, such bills of
sale, stock powers, certificates of title, assignments of contracts and other
instruments of transfer, conveyance and assignment as and to the extent
necessary to evidence the transfer, conveyance and assignment of all of
Outdoor’s and its Subsidiaries’ right, title and interest in and to the Excluded
Assets to CCU and its Subsidiaries, and (B) CCU shall execute and deliver such
assumptions of contracts and other instruments of assumption as and to the
extent necessary to evidence the valid and effective assumption of the Excluded
Liabilities by CCU. All of the foregoing documents contemplated by this Section
2.9(a)(iii) shall be referred to collectively herein as the “Outdoor Transfer
Documents” and, together with the CCU Transfer Documents, the “Transfer
Documents.”
     (iv) To the extent that the transfer of such Excluded Assets and the
assumption of such Excluded Liabilities requires any Governmental Approvals or
Consents, the parties shall use commercially reasonable efforts to obtain such
Governmental Approvals and Consents; provided, however, that neither CCU nor
Outdoor shall be obligated to contribute capital in any form to any entity in
order to obtain such Governmental Approvals and Consents.

-17-



--------------------------------------------------------------------------------



 



     (v) If and to the extent that the valid, complete and perfected transfer or
assignment to the CCU Group of any Excluded Assets or the assumption by the CCU
Group of any Excluded Liabilities would be a violation of applicable Law or
require any Consent or Governmental Approval, then, unless the parties mutually
shall otherwise determine, the transfer or assignment to the CCU Group of such
Excluded Assets or the assumption by the CCU Group of such Excluded Liabilities
shall be automatically deemed deferred and any such purported transfer,
assignment or assumption shall be null and void until such time as all legal
impediments are removed or such Consents or Governmental Approvals have been
obtained.
     (b) If any transfer or assignment of any Excluded Asset intended to be
transferred or assigned hereunder or any assumption of any Excluded Liability
intended to be assumed by CCU hereunder is not consummated on the Closing Date,
whether as a result of the failure to obtain any required Governmental Approvals
or Consents or any other reason, then, insofar as reasonably possible, (i) the
member of the Outdoor Group retaining such Excluded Asset shall thereafter hold
such Excluded Asset for the use and benefit of CCU (at CCU’s expense) and
(ii) CCU shall, or shall cause its applicable Group member to, pay or reimburse
the member of the Outdoor Group retaining such Excluded Liability for all
amounts paid or incurred in connection with such Excluded Liability. In
addition, the member of the Outdoor Group retaining such Excluded Asset shall,
insofar as reasonably possible and to the extent permitted by applicable Law,
treat such Excluded Asset in the ordinary course of business in accordance with
past practice and take such other actions as may be reasonably requested by CCU
in order to place CCU in the same position as if such Excluded Asset had been
transferred as contemplated hereby and so that all the benefits and burdens
relating to such Excluded Asset, including possession, use, risk of loss,
potential for gain, and dominion, control and command over such Excluded Asset,
is to inure from and after the Closing Date to the CCU Group.
     (c) If and when the Consents and Governmental Approvals, the absence of
which caused the deferral of transfer of any Excluded Asset or the deferral of
assumption of any Excluded Liability, are obtained, the transfer or assignment
of the applicable Excluded Asset or Excluded Liability shall be effected in
accordance with the terms of this Agreement and/or the applicable Transfer
Document.
     (d) Any member of the Outdoor Group retaining an Excluded Asset or Excluded
Liability due to the deferral of the transfer of such Excluded Asset or the
deferral of the assumption of such Excluded Liability shall not be obligated, in
connection with the foregoing, to expend any money unless the necessary funds
are advanced (or otherwise made available) by CCU or the member of the CCU Group
intended to be subject to the Excluded Liability, other than reasonable
out-of-pocket expenses, attorneys’ fees and recording or similar fees, all of
which shall be promptly reimbursed by CCU or the member of the CCU Group
entitled to such Excluded Asset or intended to be subject to such Excluded
Liability.
     2.10 DISCLAIMER OF REPRESENTATIONS AND WARRANTIES.
     EACH OF CCU (ON BEHALF OF ITSELF AND EACH MEMBER OF THE CCU GROUP) AND
OUTDOOR (ON BEHALF OF ITSELF AND EACH MEMBER OF THE OUTDOOR GROUP) UNDERSTANDS
AND AGREES THAT, EXCEPT AS EXPRESSLY

-18-



--------------------------------------------------------------------------------



 



SET FORTH HEREIN OR IN ANY TRANSACTION DOCUMENT, NO PARTY TO THIS AGREEMENT, ANY
TRANSACTION DOCUMENT OR ANY OTHER AGREEMENT OR DOCUMENT CONTEMPLATED BY THIS
AGREEMENT, ANY TRANSACTION DOCUMENT OR OTHERWISE, IS REPRESENTING OR WARRANTING
IN ANY WAY AS TO THE ASSETS, BUSINESSES OR LIABILITIES CONTRIBUTED, TRANSFERRED
OR ASSUMED AS CONTEMPLATED HEREBY OR THEREBY, AS TO ANY CONSENTS OR APPROVALS
REQUIRED IN CONNECTION HEREWITH OR THEREWITH, AS TO THE VALUE OR FREEDOM FROM
ANY SECURITY INTERESTS OF, OR ANY OTHER MATTER CONCERNING, ANY ASSETS OF SUCH
PARTY, OR AS TO THE ABSENCE OF ANY DEFENSES OR RIGHT OF SETOFF OR FREEDOM FROM
COUNTERCLAIM WITH RESPECT TO ANY CLAIM OR OTHER ASSET, INCLUDING ACCOUNTS
RECEIVABLE, OF ANY PARTY, OR AS TO THE LEGAL SUFFICIENCY OF ANY CONTRIBUTION,
ASSIGNMENT, DOCUMENT, CERTIFICATE OR INSTRUMENT DELIVERED HEREUNDER TO CONVEY
TITLE TO ANY ASSET OR THING OF VALUE UPON THE EXECUTION, DELIVERY AND FILING
HEREOF OR THEREOF. EXCEPT AS MAY EXPRESSLY BE SET FORTH HEREIN OR IN ANY
TRANSACTION DOCUMENT, ALL SUCH ASSETS ARE BEING TRANSFERRED ON AN “AS IS,”
“WHERE IS” BASIS (AND, IN THE CASE OF ANY REAL PROPERTY, BY MEANS OF A QUITCLAIM
OR SIMILAR FORM DEED OR CONVEYANCE) AND THE RESPECTIVE TRANSFEREES SHALL BEAR
THE ECONOMIC AND LEGAL RISKS THAT (I) ANY CONVEYANCE SHALL PROVE TO BE
INSUFFICIENT TO VEST IN THE TRANSFEREE GOOD TITLE, FREE AND CLEAR OF ANY
SECURITY INTEREST, AND (II) ANY NECESSARY CONSENTS OR GOVERNMENTAL APPROVALS ARE
NOT OBTAINED OR THAT ANY REQUIREMENTS OF LAWS OR JUDGMENTS ARE NOT COMPLIED
WITH.
ARTICLE III
INTERCOMPANY TRANSACTIONS AS OF THE CLOSING DATE
     3.1 Time and Place of Closing.
     Subject to the terms and conditions of this Agreement, all transactions
contemplated by this Agreement shall be consummated at a closing (the “Closing”)
to be held at such place as CCU and Outdoor mutually agree and on the date on
which (and after) the Underwriting Agreement is executed and delivered by each
of the parties thereto or at such other time as CCU and Outdoor may mutually
agree (the day on which the Closing takes place being the “Closing Date”).
     3.2 Closing Transactions.
     In each case subject to Section 3.7, after execution and delivery of the
Underwriting Agreement by all parties thereto, at the Closing:
     (a) The Separation shall be effected in accordance with this Agreement and
the applicable Transfer Documents.

-19-



--------------------------------------------------------------------------------



 



     (b) The appropriate parties shall enter into, and (as necessary) shall
cause the respective members of their Group to enter into, the agreements set
forth below (collectively with the Transfer Documents, the “Transaction
Documents”):
     (i) the Corporate Services Agreement in the form attached as Exhibit A (the
“Corporate Services Agreement”);
     (ii) the Registration Rights Agreement in the form attached as Exhibit B
(the “Registration Rights Agreement”);
     (iii) the Tax Matters Agreement in the form attached as Exhibit C (the “Tax
Matters Agreement”);
     (iv) the Employee Matters Agreement in the form attached as Exhibit D (the
“Employee Matters Agreement”); and
     (v) the Amended and Restated Trademark License Agreement in the form
attached as Exhibit E (the “Trademark License Agreement”).
     3.3 Amended and Restated Certificate of Incorporation and Amended and
Restated Bylaws.
     At or prior to the Closing, CCU and Outdoor shall each take all necessary
actions that may be required to provide for the adoption by Outdoor of the
Amended and Restated Certificate of Incorporation of Outdoor in the form
attached hereto as Exhibit F (the “Charter”), and the Amended and Restated
Bylaws of Outdoor in the form attached hereto as Exhibit G (the “Bylaws”). The
Charter and Bylaws shall be in full force and effect as of the Closing Date.
     3.4 The Initial Public Offering.
     The Initial Public Offering will be a primary offering of Class A Common
Stock. Outdoor shall (a) consult with, and cooperate in all respects with, CCU
in connection with the pricing of the Class A Common Stock to be offered in the
Initial Public Offering; (b) at the direction of CCU, execute and deliver the
Underwriting Agreement in such form and substance as is reasonably satisfactory
to CCU; and (c) at the direction of CCU, promptly take any and all actions
necessary or desirable to consummate the Initial Public Offering as contemplated
by the IPO Registration Statement and the Underwriting Agreement.
     3.5 Intercompany Notes.
     At or prior to the Closing and as detailed in the IPO Registration
Statement, the intercompany account balance of approximately $419.8 million
representing accounts payable and other accrued amounts owed to Outdoor by CCU
will be applied to reduce the outstanding balance of the Intercompany Notes, and
CCU will then contribute no less than $442.9 million of the outstanding balance
of the Intercompany Notes to the capital of Outdoor. All of the net cash
proceeds of the Initial Public Offering will be used by Outdoor to repay the
remaining outstanding balance of the Intercompany Notes. If the Underwriters do
not exercise the Over-Allotment Option in full, thereby reducing the maximum net
proceeds of the Initial Public

-20-



--------------------------------------------------------------------------------



 



Offering, Outdoor will issue additional shares of Class B Common Stock to CCU in
exchange for the extinguishment of the remaining outstanding balance of the
Intercompany Notes and the accrued interest thereon. The aggregate number of
shares of Class B Common Stock so distributed will equal the difference of
(a) the number of shares of Class A Common Stock subject to the Over-Allotment
Option, less (b) the actual number of shares of Class A Common Stock purchased
by the Underwriters pursuant to the Over-Allotment Option. Upon completion of
the Initial Public Offering and the payment in full of the Intercompany Notes,
the Outdoor Group will continue to owe senior unsecured indebtedness to CCU of
$2.5 billion, as evidenced by a Senior Unsecured Term Promissory Note, dated
August 2, 2005 in the original principal amount of $2.5 billion (the “Existing
CCU Indebtedness”).
     3.6 Reclassification of Outstanding Outdoor Common Stock into Class B
Common Stock.
     Prior to the consummation of the Initial Public Offering, CCU and Outdoor
will each take all actions (including, without limitation, such actions that are
required to effect the adoption by Outdoor of the Charter) that CCU determines,
in its sole discretion, may be required to provide for the reclassification of
the issued and outstanding shares of Outdoor Common Stock then held by CCU into
shares of Class B Common Stock.
     3.7 Rescission.
     NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT, IF
DELIVERY OF THE FIRM PUBLIC OFFERING SHARES TO THE UNDERWRITERS AGAINST PAYMENT
THEREFOR IS NOT COMPLETE WITHIN FOUR (4) BUSINESS DAYS AFTER THE CLOSING DATE,
ALL TRANSACTIONS THERETOFORE COMPLETED UNDER THIS AGREEMENT OR ANY OF THE
TRANSACTION DOCUMENTS SHALL IMMEDIATELY BE RESCINDED IN ALL RESPECTS AND THIS
AGREEMENT AND ALL OF THE TRANSACTION DOCUMENTS SHALL TERMINATE AND ALL ASSETS
TRANSFERRED PURSUANT TO THE TRANSACTION DOCUMENTS SHALL BE RETURNED TO THE
ENTITIES THAT TRANSFERRED SUCH ASSETS, AND ALL ASSUMPTIONS OF LIABILITIES
HEREUNDER AND THEREUNDER SHALL BE RESCINDED AND NULLIFIED.
ARTICLE IV
FINANCIAL AND OTHER INFORMATION
     4.1 Financial and Other Information.
     (a) Financial Information. Outdoor agrees that, for so long as CCU is
required to either consolidate the results of operations and financial position
of Outdoor and the other members of the Outdoor Group with the results of
operations and financial position of CCU, or to account for its investment in
Outdoor under the equity method of accounting (determined in accordance with
GAAP and consistent with SEC reporting requirements):
     (i) Disclosure of Financial Controls. Outdoor will, and will cause each
other member of the Outdoor Group to, maintain, as of and after the Closing
Date, disclosure controls and procedures and internal control over financial
reporting as defined in

-21-



--------------------------------------------------------------------------------



 



Exchange Act Rule 13a-15 promulgated under the Exchange Act; Outdoor will cause
each of its principal executive and principal financial officers to sign and
deliver certifications to Outdoor’s periodic reports and will include the
certifications in Outdoor’s periodic reports, as and when required pursuant to
Exchange Act Rule 13a-14 and Item 601 of Regulation S-K; Outdoor will cause its
management to evaluate Outdoor’s disclosure controls and procedures and internal
control over financial reporting (including any change in internal control over
financial reporting) as and when required pursuant to Exchange Act Rule 13a-15;
Outdoor will disclose in its periodic reports filed with the SEC information
concerning Outdoor management’s responsibilities for and evaluation of Outdoor’s
disclosure controls and procedures and internal control over financial reporting
(including, without limitation, the annual management report and attestation
report of Outdoor’s independent auditors relating to internal control over
financial reporting) as and when required under Items 307 and 308 of
Regulation S-K and other applicable SEC rules; and, without limiting the general
application of the foregoing, Outdoor will, and will cause each other member of
the Outdoor Group to, maintain as of and after the Closing Date internal systems
and procedures that will provide reasonable assurance that (A) the Financial
Statements are reliable and timely prepared in accordance with GAAP and
applicable law, (B) all transactions of members of the Outdoor Group are
recorded as necessary to permit the preparation of the Financial Statements,
(C) the receipts and expenditures of members of the Outdoor Group are authorized
at the appropriate level within Outdoor, and (D) unauthorized use or disposition
of the assets of any member of the Outdoor Group that could have material effect
on the financial statements of the Outdoor Group is prevented or detected in a
timely manner.
     (ii) Fiscal Year. Outdoor will, and will cause each member of the Outdoor
Group organized in the United States to, maintain a fiscal year that commences
and ends on the same calendar day as CCU’s fiscal year commences and ends, and
to maintain monthly accounting periods that commence and end on the same
calendar days as CCU’s monthly accounting periods commence and end.
     (iii) Monthly Financial Reports. No later than ten (10) Business Days after
the end of the first three monthly accounting periods of Outdoor following the
Closing Date, Outdoor will deliver to CCU a consolidated income statement and
balance sheet for Outdoor for such period and an income statement and balance
sheet for each Outdoor Affiliate that is consolidated with Outdoor in such
format and detail as CCU may request, and no later than twelve (12) Business
Days after the end of each of the first three (3) monthly accounting periods of
Outdoor following the Closing Date, Outdoor will deliver to CCU a consolidated
statement of cash flow for Outdoor for such period and statement of cash flow
for each Outdoor Affiliate that is consolidated with Outdoor, as the case may
be, in such format and detail as CCU may request. No later than five
(5) Business Days after the end of each monthly accounting period of Outdoor
thereafter (including the last monthly accounting period of Outdoor of each
fiscal year), Outdoor will deliver to CCU a consolidated income statement,
balance sheet and statement of cash flow for Outdoor for such period and an
income statement, balance sheet and statement of cash flow for each Outdoor
Affiliate that is consolidated with Outdoor, as the case may be, in such format
and detail as CCU may request.

-22-



--------------------------------------------------------------------------------



 



     (iv) Quarterly Financial Statements. As soon as practicable, and in any
event no later than the earlier of (x) ten (10) Business Days prior to the date
on which Outdoor is required to file a Form 10-Q or other document containing
Quarterly Financial Statements with the SEC for each of the first three
(3) fiscal quarters in each fiscal year of Outdoor, and (y) five (5) Business
Days prior to the date on which CCU has notified Outdoor that CCU intends to
file its Form 10-Q or other document containing quarterly financial statements
with the SEC, Outdoor will deliver to CCU drafts of (A) the consolidated
financial statements of the Outdoor Group (and notes thereto) for such periods
and for the period from the beginning of the current fiscal year to the end of
such quarter, setting forth in each case in comparative form for each such
fiscal quarter of Outdoor the consolidated figures (and notes thereto) for the
corresponding quarter and periods of the previous fiscal year and all in
reasonable detail and prepared in accordance with Article 10 of Regulation S-X
and GAAP, and (B) a discussion and analysis by Outdoor’s management of the
Outdoor Group’s financial condition and results of operations for such fiscal
period, including, without limitation, an explanation of any material
period-to-period change and any off-balance sheet transactions, all in
reasonable detail and prepared in accordance with Item 303(b) of Regulation S-K;
provided, however, that Outdoor will deliver such information at such earlier
time upon CCU’s written request with thirty (30) days’ notice resulting from
CCU’s determination to accelerate the timing of the filing of its financial
statements with the SEC. The information set forth in clauses (A) and (B) above
is referred to in this Agreement as the “Quarterly Financial Statements.” No
later than the earlier of (1) three (3) Business Days prior to the date Outdoor
publicly files the Quarterly Financial Statements with the SEC or otherwise
makes such Quarterly Financial Statements publicly available, and (2) three
(3) Business Days prior to the date on which CCU has notified Outdoor that CCU
intends to file its quarterly financial statements with the SEC, Outdoor will
deliver to CCU the final form of the Quarterly Financial Statements and
certifications thereof by the principal executive and financial officers of
Outdoor in the forms required under SEC rules for periodic reports; provided,
however, that Outdoor may continue to revise such Quarterly Financial Statements
prior to the filing thereof in order to make corrections and non-substantive
changes which corrections and changes will be delivered by Outdoor to CCU as
soon as practicable, and in any event within eight (8) hours thereafter;
provided, further, that CCU’s and Outdoor’s financial Representatives will
actively consult with each other regarding any changes (whether or not
substantive) that Outdoor may consider making to the Quarterly Financial
Statements and related disclosures during the two (2) Business Days immediately
prior to any anticipated filing with the SEC, with particular focus on any
changes which would have an effect upon CCU’s financial statements or related
disclosures. In addition to the foregoing, no Quarterly Financial Statement or
any other document which refers to, or contains information not previously
publicly disclosed with respect to, CCU’s ownership interest in Outdoor or the
Separation will be filed with the SEC or otherwise made public by any Outdoor
Group member without the prior written consent of CCU. Notwithstanding anything
to the contrary in this Section 4.1(a)(iv), Outdoor will file the Quarterly
Financial Statements with the SEC on the same date and at substantially the same
time that CCU files its quarterly financial statements with the SEC unless
otherwise required by applicable law.

-23-



--------------------------------------------------------------------------------



 



     (v) Annual Financial Statements. As soon as practicable, and in any event
no later than the earlier of (x) ten (10) Business Days prior to the date on
which Outdoor is required to file a Form 10-K or other document containing its
Annual Financial Statements with the SEC, and (y) ten (10) Business Days prior
to the date on which CCU has notified Outdoor that CCU intends to file its Form
10-K or other document containing annual financial statements with the SEC,
Outdoor will deliver to CCU (A) drafts of the consolidated financial statements
of the Outdoor Group (and notes thereto) for such year, setting forth in each
case in comparative form the consolidated figures (and notes thereto) for the
previous fiscal year and all in reasonable detail and prepared in accordance
with Regulation S-X and GAAP, and (B) a discussion and analysis by Outdoor’s
management of the Outdoor Group’s financial condition and results of operations
for such year, including, without limitation, an explanation of any material
period-to-period change and any off-balance sheet transactions, all in
reasonable detail and prepared in accordance with Item 303(a) of Regulation S-K.
The information set forth in clauses (A) and (B) above is referred to in this
Agreement as the “Annual Financial Statements.” Outdoor will deliver to CCU all
revisions to such drafts as soon as any such revisions are prepared or made. No
later than the earlier of (1) five (5) Business Days prior to the date Outdoor
publicly files the Annual Financial Statements with the SEC or otherwise makes
such Annual Financial Statements publicly available, and (2) five (5) Business
Days prior to the date on which CCU has notified Outdoor that CCU intends to
file its annual financial statements with the SEC, Outdoor will deliver to CCU
the final form of the Outdoor Annual Financial Statements and certifications
thereof by the principal executive and financial officers of Outdoor in the
forms required under SEC rules for periodic reports; provided, however, that
Outdoor may continue to revise such Annual Financial Statements prior to the
filing thereof in order to make corrections and non-substantive changes which
corrections and changes will be delivered by Outdoor to CCU as soon as
practicable, and in any event within eight (8) hours thereafter; provided,
further, that CCU and Outdoor financial Representatives will actively consult
with each other regarding any changes (whether or not substantive) which Outdoor
may consider making to the Annual Financial Statements and related disclosures
during the three (3) Business Days immediately prior to any anticipated filing
with the SEC, with particular focus on any changes which would have an effect
upon CCU’s financial statements or related disclosures. In addition to the
foregoing, no Annual Financial Statement or any other document which refers to,
or contains information not previously publicly disclosed with respect to, CCU’s
ownership interest in Outdoor or the Separation will be filed with the SEC or
otherwise made public by any Outdoor Group member without the prior written
consent of CCU, except to the extent required by applicable law. In any event,
Outdoor will deliver to CCU, no later than three (3) Business Days prior to the
date on which CCU has notified Outdoor that CCU intends to file its annual
financial statements with the SEC, the final form of the Annual Financial
Statements accompanied by an opinion thereon by Outdoor’s independent certified
public accountants. Notwithstanding anything to the contrary in this
Section 4.1(a)(v), Outdoor will file the Annual Financial Statements with the
SEC on the same date and at substantially the same time that CCU files its
annual financial statements with the SEC unless otherwise required by applicable
law.

-24-



--------------------------------------------------------------------------------



 



     (vi) Affiliate Financial Statements. Outdoor will deliver to CCU all
Quarterly Financial Statements and Annual Financial Statements of each Outdoor
Affiliate which is itself required to file financial statements with the SEC or
otherwise make such financial statements publicly available, with such financial
statements to be provided in the same manner and detail and on the same time
schedule as those financial statements of Outdoor required to be delivered to
CCU pursuant to this Section 4.1.
     (vii) Conformance with CCU Financial Presentation. All information provided
by any Outdoor Group member to CCU or filed with the SEC pursuant to Sections
4.1(a)(iii) through (vi) inclusive will be consistent in terms of format and
detail and otherwise with CCU’s policies with respect to the application of GAAP
and practices in effect on the Closing Date with respect to the provision of
such financial information by such Outdoor Group member to CCU (and, where
appropriate, as presently presented in financial reports to CCU’s board of
directors), with such changes therein as may be requested by CCU from time to
time consistent with changes in such accounting principles and practices.
     (viii) Outdoor Reports Generally. Each Outdoor Group member that files
information with the SEC will deliver to CCU: (A) substantially final drafts, as
soon as the same are prepared, of (x) all reports, notices and proxy and
information statements to be sent or made available by such Outdoor Group member
to its respective security holders, (y) all regular, periodic and other reports
to be filed or furnished under Sections 13, 14 and 15 of the Exchange Act
(including Reports on Forms 10-K, 10-Q and 8-K and Annual Reports to
Shareholders), and (z) all registration statements and prospectuses to be filed
by such Outdoor Group member with the SEC or any securities exchange pursuant to
the listed company manual (or similar requirements) of such exchange
(collectively, the documents identified in clauses (x), (y) and (z) above are
referred to as the “Outdoor Public Documents”); and (B) as soon as practicable,
but in no event later than four (4) Business Days (other than with respect to
Current Reports on Form 8-K) prior to the earliest of the dates the same are
printed, sent or filed, current drafts of all such Outdoor Public Documents and,
with respect to Current Reports on Form 8-K, as soon as practicable, but in no
event later than two (2) Business Days prior to the earliest of the dates the
same are printed, sent or filed in the case of planned Current Reports on Form
8-K and as soon as practicable, but in no event less than two (2) hours in the
case of unplanned Current Reports on Form 8-K; provided, however, that Outdoor
may continue to revise such Outdoor Public Documents prior to the filing thereof
in order to make corrections and non-substantive changes which corrections and
changes will be delivered by Outdoor to CCU as soon as practicable, and in any
event within eight (8) hours thereafter; provided, further, that CCU and Outdoor
financial Representatives will actively consult with each other regarding any
changes (whether or not substantive) which Outdoor may consider making to any of
its Outdoor Public Documents and related disclosures prior to any anticipated
filing with the SEC, with particular focus on any changes which would have an
effect upon CCU’s financial statements or related disclosures. In addition to
the foregoing, no Outdoor Public Document or any other document which refers to,
or contains information not previously publicly disclosed with respect to, CCU’s
ownership interest in Outdoor or the Separation will be filed with the

-25-



--------------------------------------------------------------------------------



 



SEC or otherwise made public by any Outdoor Group member without the prior
written consent of CCU, except as required by applicable law.
     (ix) Budgets and Financial Projections. Outdoor will, as promptly as
practicable, deliver to CCU copies of all annual and other budgets and financial
projections (consistent in terms of format and detail and otherwise required by
CCU) relating to the Outdoor Group on a consolidated basis and will provide CCU
an opportunity to meet with management of Outdoor to discuss such budgets and
projections.
     (x) Other Information. With reasonable promptness, Outdoor will deliver to
CCU such additional financial and other information and data with respect to the
Outdoor Group and their business, properties, financial positions, results of
operations and prospects as from time to time may be reasonably requested by
CCU.
     (xi) Press Releases and Similar Information. Outdoor and CCU will consult
with each other as to the timing of their annual and quarterly earnings releases
and any interim financial guidance for a current or future period and will give
each other the opportunity to review the information therein relating to the
Outdoor Group and to comment thereon. CCU and Outdoor will make commercially
reasonable efforts to issue their respective annual and quarterly earnings
releases at approximately the same time on the same date. No later than eight
(8) hours prior to the time and date that a party intends to publish its regular
annual or quarterly earnings release or any financial guidance for a current or
future period, such party will deliver to the other party copies of
substantially final drafts of all press releases and other statements to be made
available by any member of that party’s Group to employees of any member of that
party’s Group or to the public concerning any matters that could be reasonably
likely to have a material financial impact on the earnings, results of
operations, financial condition or prospects of any Outdoor Group member. In
addition, prior to the issuance of any such press release or public statement
that meets the criteria set forth in the preceding two sentences, the issuing
party will consult with the other party regarding any changes (other than
typographical or other similar minor changes) to such substantially final
drafts. Immediately following the issuance thereof, the issuing party will
deliver to the other party copies of final drafts of all press releases and
other public statements.
     (xii) Cooperation on CCU Filings. Outdoor will cooperate fully, and will
cause Outdoor Auditors to cooperate fully, with CCU to the extent requested by
CCU in the preparation of CCU’s public earnings or other press releases,
Quarterly Reports on Form 10-Q, Annual Reports to Shareholders, Annual Reports
on Form 10-K, any Current Reports on Form 8-K and any other proxy, information
and registration statements, reports, notices, prospectuses and any other
filings made by CCU with the SEC, any national securities exchange or otherwise
made publicly available (collectively, the “CCU Public Filings”). Outdoor agrees
to provide to CCU all information that CCU reasonably requests in connection
with any CCU Public Filings or that, in the judgment of CCU’s legal department,
is required to be disclosed or incorporated by reference therein under any law,
rule or regulation. Outdoor will provide such information in a timely manner on
the dates requested by CCU (which may be earlier than the dates on

-26-



--------------------------------------------------------------------------------



 



which Outdoor otherwise would be required hereunder to have such information
available) to enable CCU to prepare, print and release all CCU Public Filings on
such dates as CCU will determine but in no event later than as required by
applicable law. Outdoor will use commercially reasonable efforts to cause
Outdoor Auditors to consent to any reference to them as experts in any CCU
Public Filings required under any law, rule or regulation. If and to the extent
requested by CCU, Outdoor will diligently and promptly review all drafts of such
CCU Public Filings and prepare in a diligent and timely fashion any portion of
such CCU Public Filing pertaining to Outdoor. Prior to any printing or public
release of any CCU Public Filing, an appropriate executive officer of Outdoor
will, if requested by CCU, certify that the information relating to any Outdoor
Group member or the Outdoor Business in such CCU Public Filing is accurate,
true, complete and correct in all material respects. Unless required by law,
rule or regulation, Outdoor will not publicly release any financial or other
information which conflicts with the information with respect to any Outdoor
Group member or the Outdoor Business that is included in any CCU Public Filing
without CCU’s prior written consent. Prior to the release or filing thereof, CCU
will provide Outdoor with a draft of any portion of a CCU Public Filing
containing information relating to the Outdoor Group and will give Outdoor an
opportunity to review such information and comment thereon; provided that, CCU
will determine in its sole and absolute discretion the final form and content of
all CCU Public Filings.
     (b) Auditors and Audits; Annual Statements and Accounting. Outdoor agrees
that, for so long as CCU is required to either consolidate the results of
operations and financial position of Outdoor and any members of the Outdoor
Group, or to account for its investment in Outdoor under the equity method of
accounting (in accordance with GAAP and consistent with SEC reporting
requirements):
     (i) Selection of Outdoor Auditors. Unless required by law, Outdoor will not
select a different accounting firm than Ernst & Young LLP (or its affiliate
accounting firms) (unless so directed by CCU in accordance with a change by CCU
in its accounting firm) to serve as its (and the Outdoor Group’s) independent
certified public accountants (“Outdoor Auditors”), without CCU’s prior written
consent (which will not be unreasonably withheld); provided, however, that, to
the extent any members of the Outdoor Group are currently using a different
accounting firm to serve as their independent certified public accountants, such
members of the Outdoor Group may continue to use such accounting firm provided
such accounting firm is reasonably satisfactory to CCU.
     (ii) Audit Timing. Outdoor will use commercially reasonable efforts to
enable Outdoor Auditors to complete their audit such that they will be able to
date their opinion on the Annual Financial Statements on the same date that
CCU’s independent certified public accountants (“CCU Auditors”) date their
opinion on CCU’s audited annual financial statements (the “CCU Annual
Statements”), and to enable CCU to meet its schedule for the printing, filing
and public dissemination of the CCU Annual Statements, all in accordance with
Section 4.1(a) hereof and as required by applicable law.

-27-



--------------------------------------------------------------------------------



 



     (iii) Information Needed by CCU. Outdoor will provide to CCU on a timely
basis all information that CCU reasonably requires to meet its schedule for the
preparation, printing, filing, and public dissemination of the CCU Annual
Statements in accordance with Section 4.1(a) hereof and as required by
applicable law. Without limiting the generality of the foregoing, Outdoor will
provide all required financial information with respect to the Outdoor Group to
Outdoor Auditors in a sufficient and reasonable time and in sufficient detail to
permit Outdoor Auditors to take all steps and perform all reviews necessary to
provide sufficient assistance to CCU Auditors with respect to information to be
included or contained in the CCU Annual Statements.
     (iv) Access to Outdoor Auditors. Outdoor will authorize Outdoor Auditors to
make available to CCU Auditors the personnel who performed, or are performing,
the annual audit of Outdoor as well as the work papers related to the annual
audit of Outdoor, in all cases within a reasonable time prior to the date of the
Outdoor Auditors’ opinion on the Annual Financial Statements, so that CCU
Auditors are able to perform the procedures they consider necessary to take
responsibility for the work of Outdoor Auditors as it relates to CCU Auditors’
report on the CCU Annual Statements, all within sufficient time to enable CCU to
meet its schedule for the preparation, printing, filing and public dissemination
of the CCU Annual Statements.
     (v) Access to Records. If CCU determines in good faith that there may be
any inaccuracy in an Outdoor Group member’s financial statements or deficiency
in an Outdoor Group member’s internal accounting controls or operations that
could materially impact CCU’s financial statements, at CCU’s request, Outdoor
will provide CCU’s internal auditors with access to the Outdoor Group’s books
and records so that CCU may conduct reasonable audits relating to the financial
statements provided by Outdoor under this Agreement as well as to the internal
accounting controls and operations of the Outdoor Group.
     (vi) Notice of Changes. Subject to Section 4.1(a)(vii), Outdoor will give
CCU as much prior notice as reasonably practicable of any proposed determination
of, or any significant changes in, Outdoor’s accounting estimates or accounting
principles from those in effect on the Closing Date. Outdoor will consult with
CCU and, if requested by CCU, Outdoor will consult with CCU Auditors with
respect thereto. Outdoor will not make any such determination or changes without
CCU’s prior written consent if such a determination or a change would be
sufficiently material to be required to be disclosed in Outdoor’s or CCU’s
financial statements as filed with the SEC or otherwise publicly disclosed
therein.
     (vii) Accounting Changes Requested by CCU. Notwithstanding Section
4(a)(vi), Outdoor will make any changes in its accounting estimates or
accounting principles that are requested by CCU in order for Outdoor’s
accounting practices and principles to be consistent with those of CCU.
     (viii) Special Reports of Deficiencies or Violations. Outdoor will report
in reasonable detail to CCU the following events or circumstances promptly after
any executive officer of Outdoor or any member of the Outdoor board of directors
becomes

-28-



--------------------------------------------------------------------------------



 



aware of such matter: (A) all significant deficiencies and material weaknesses
in the design or operation of internal control over financial reporting which
are reasonably likely to adversely affect Outdoor’s ability to record, process,
summarize and report financial information; (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in Outdoor’s internal control over financial reporting; (C) any illegal act
within the meaning of Section 10A(b) and (f) of the Exchange Act; and (D) any
report of a material violation of law that an attorney representing any Outdoor
Group member has formally made to any officers or directors of Outdoor pursuant
to the SEC’s attorney conduct rules (17 C.F.R. Part 205).
     4.2 Agreement for Exchange of Information; Archives.
     (a) Each of CCU and Outdoor, on behalf of its respective Group, agrees to
provide, or cause to be provided, to the other Group, at any time before or
after the Closing Date, as soon as reasonably practicable after written request
therefor, any Information in the possession or under the control of such
respective Group which the requesting party reasonably needs (i) to comply with
reporting, disclosure, filing or other requirements imposed on the requesting
party (including under applicable securities or tax Laws) by a Governmental
Authority having jurisdiction over the requesting party, (ii) for use in any
other judicial, regulatory, administrative, tax or other proceeding or in order
to satisfy audit, accounting, claim, regulatory, litigation, tax or other
similar requirements, in each case other than claims or allegations that one
party to this Agreement has against the other, or (iii) subject to the foregoing
clause (ii), to comply with its obligations under this Agreement or any
Transaction Document; provided, however, that in the event that any party
reasonably determines that any such provision of Information could be
commercially detrimental, violate any Law or agreement, or waive any
attorney-client privilege, the parties shall take all commercially reasonable
measures to permit the compliance with such obligations in a manner that avoids
any such harm or consequence.
     (b) After the Closing Date, Outdoor shall have access during regular
business hours (as in effect from time to time) to the documents and objects of
historic significance that relate to the Outdoor Business that are located in
archives retained or maintained by any member of the CCU Group. Outdoor may
obtain copies (but not originals unless it is an Outdoor Asset) of documents for
bona fide business purposes and may obtain objects for exhibition purposes for
commercially reasonable periods of time if required for bona fide business
purposes; provided that, Outdoor shall cause any such objects to be returned
promptly in the same condition in which they were delivered to Outdoor, and
Outdoor shall comply with any rules, procedures or other requirements, and shall
be subject to any restrictions (including prohibitions on removal of specified
objects), that are then applicable to CCU. Outdoor shall pay the applicable fee
or rate per hour for archive research services (subject to increase from time to
time to reflect rates then in effect for CCU generally). Nothing herein shall be
deemed to restrict the access of any member of the CCU Group to any such
documents or objects or to impose any liability on any member of the CCU Group
if any such documents or objects are not maintained or preserved by CCU.
     (c) After the Closing Date, CCU shall have access during regular business
hours (as in effect from time to time) to the documents and objects of historic
significance that relate to the businesses of any member of the CCU Group that
are located in archives retained or maintained

-29-



--------------------------------------------------------------------------------



 



by any member of the Outdoor Group. CCU may obtain copies (but not originals
unless it is not an Outdoor Asset) of documents for bona fide business purposes
and may obtain objects for exhibition purposes for commercially reasonable
periods of time if required for bona fide business purposes; provided that, CCU
shall cause any such objects to be returned promptly in the same condition in
which they were delivered to CCU, and CCU shall comply with any rules,
procedures or other requirements, and shall be subject to any restrictions
(including prohibitions on removal of specified objects), that are then
applicable to Outdoor. CCU shall pay the applicable fee or rate per hour for
archive research services (subject to increase from time to time to reflect
rates then in effect for Outdoor generally). Nothing herein shall be deemed to
restrict the access of any member of the Outdoor Group to any such documents or
objects or to impose any liability on any member of the Outdoor Group if any
such documents or objects are not maintained or preserved by Outdoor.
     4.3 Ownership of Information.
     Any Information owned by a member of a Group that is provided to a
requesting party pursuant to Section 4.2 shall be deemed to remain the property
of the providing party. Unless specifically set forth herein, nothing contained
in this Agreement shall be construed as granting or conferring rights of license
or otherwise in any such Information.
     4.4 Compensation for Providing Information.
     The party requesting Information agrees to reimburse the party providing
Information for the reasonable out-of-pocket costs, if any, of creating,
gathering and copying such Information, to the extent that such costs are
incurred for the benefit of the requesting party. Except as may be otherwise
specifically provided elsewhere in this Agreement, the Transaction Documents or
in any other agreement between the parties, such costs shall be computed in
accordance with the providing party’s standard methodology and procedures.
     4.5 Record Retention.
     To facilitate the possible exchange of Information pursuant to this
Article IV and other provisions of this Agreement and the Transaction Documents,
after the Closing Date, the parties agree to use commercially reasonable efforts
to retain all Information in their respective possession or control in
accordance with the policies of CCU as in effect on the Closing Date or such
other policies as may be reasonably adopted by the appropriate party after the
Closing Date. No party will destroy, or permit any of its Subsidiaries to
destroy, any Information which the other party may have the right to obtain
pursuant to this Agreement prior to the seventh anniversary of the date hereof
without first notifying the other party of the proposed destruction and giving
the other party the opportunity to take possession of such Information prior to
such destruction; provided, however, that in the case of any Information
relating to Taxes or employee benefits, such period shall be extended to the
expiration of the applicable statute of limitations (giving effect to any
extensions thereof); provided, further, however, no party will destroy, or
permit any of its Subsidiaries to destroy, any Information required to be
retained by applicable Law.

-30-



--------------------------------------------------------------------------------



 



     4.6 Liability.
     No party shall have any liability to any other party in the event that any
Information exchanged or provided pursuant to this Agreement which is an
estimate or forecast, or which is based on an estimate or forecast, is found to
be inaccurate in the absence of willful misconduct by the party providing such
Information. No party shall have any liability to any other party if any
Information is destroyed after commercially reasonable efforts by such party to
comply with the provisions of Section 4.5.
     4.7 Other Agreements Providing for Exchange of Information.
     (a) The rights and obligations granted under this Article IV are subject to
any specific limitations, qualifications or additional provisions on the
sharing, exchange, retention or confidential treatment of Information set forth
in any Transaction Document.
     (b) When any Information provided by one Group to the other Group (other
than Information provided pursuant to Section 4.5) is no longer needed for the
purposes contemplated by this Agreement or any other Transaction Document or is
no longer required to be retained by applicable Law, the receiving party will
promptly after request of the other party either return to the other party all
Information in a tangible form (including all copies thereof and all notes,
extracts or summaries based thereon) or certify to the other party that it has
destroyed such Information (and such copies thereof and such notes, extracts or
summaries based thereon).
     4.8 Production of Witnesses; Records; Cooperation.
     (a) After the Closing Date, except in the case of an adversarial Action by
one or more members of one Group against one or more members of the other Group,
each party hereto shall use commercially reasonable efforts to make available to
each other party, upon written request, the former, current and future
directors, officers, employees, other personnel and agents of the members of its
respective Group as witnesses and any books, records or other documents within
its control or which it otherwise has the ability to make available, to the
extent that any such person (giving consideration to business demands of such
directors, officers, employees, other personnel and agents) or books, records or
other documents may reasonably be required in connection with any Action or IP
Application in which the requesting party may from time to time be involved,
regardless of whether such Action or IP Application is a matter with respect to
which indemnification may be sought hereunder. The requesting party shall bear
all costs and expenses in connection therewith.
     (b) If an Indemnifying Party chooses to defend or to seek to compromise or
settle any Third Party Claim, the parties shall make available to such
Indemnifying Party, upon written request, the former, current and future
directors, officers, employees, other personnel and agents of the members of its
respective Group as witnesses and any books, records or other documents within
its control or which it otherwise has the ability to make available, to the
extent that any such person (giving consideration to business demands of such
directors, officers, employees, other personnel and agents) or books, records or
other documents may reasonably be required in connection with such defense,
settlement or compromise, or the prosecution, evaluation or

-31-



--------------------------------------------------------------------------------



 



pursuit thereof, as the case may be, and shall otherwise cooperate in such
defense, settlement or compromise, or such prosecution, evaluation or pursuit,
as the case may be.
     (c) Without limiting the foregoing, the parties shall cooperate and consult
to the extent reasonably necessary with respect to any Actions, except in the
case of an adversarial Action by one or more members of one Group against one or
more members of the other Group.
     (d) Without limiting any provision of this Section, each of the parties
agrees to cooperate, and to cause each member of its respective Group to
cooperate, with each other in the defense of any infringement or similar claim
with respect to any intellectual property and shall not claim to acknowledge, or
permit any member of its respective Group to claim to acknowledge, the validity
or infringing use of any intellectual property of a third Person in a manner
that would hamper or undermine the defense of such infringement or similar claim
except as required by Law.
     (e) The obligation of the parties to provide witnesses pursuant to this
Section 4.8 is intended to be interpreted in a manner so as to facilitate
cooperation and shall include the obligation to provide as witnesses inventors
and other officers without regard to whether the witness or the employer of the
witness could assert a possible business conflict (subject to the exception set
forth in the first sentence of Section 4.8(a)).
     (f) In connection with any matter contemplated by this Section 4.8, the
parties will enter into a mutually acceptable joint defense agreement so as to
maintain to the extent practicable any applicable attorney-client privilege,
work product immunity or other applicable privileges or immunities of any member
of any Group.
     4.9 Privilege.
     The provision of any information pursuant to this Article IV shall not be
deemed a waiver of any privilege, including privileges arising under or related
to the attorney-client privilege or any other applicable privileges (a
“Privilege”). Following the Closing Date, neither Outdoor or its Subsidiaries
nor CCU or its Subsidiaries will be required to provide any information pursuant
to this Article IV if the provision of such information would serve as a waiver
of any Privilege afforded such information.
ARTICLE V
RELEASE; INDEMNIFICATION
     5.1 Release of Pre-Closing Claims.
     (a) Except (i) as provided in Section 5.1(c), (ii) as may provided in any
Transaction Document and (iii) for any matter for which an Outdoor Indemnified
Party is entitled to indemnification or contribution pursuant to Section 5.3,
5.4 or 5.5, effective as of the Closing Date, Outdoor, for itself and each other
member of the Outdoor Group, their respective Affiliates and all Persons who at
any time prior to the Closing Date were directors, officers, agents or employees
of any member of the Outdoor Group (in their respective capacities as such), in
each case, together with their respective heirs, executors, administrators,
successors and assigns, does hereby remise, release and forever discharge CCU
and the other members of the CCU Group,

-32-



--------------------------------------------------------------------------------



 



their respective Affiliates and all Persons who at any time prior to the Closing
Date were shareholders, directors, officers, agents or employees of any member
of the CCU Group (in their respective capacities as such), in each case,
together with their respective heirs, executors, administrators, successors and
assigns, from any and all Liabilities whatsoever, whether at Law or in equity
(including any right of contribution), whether arising under any contract or
agreement, by operation of Law or otherwise, existing or arising from any acts
or events occurring or failing to occur or alleged to have occurred or to have
failed to occur or any conditions existing or alleged to have existed on or
before the Closing Date, including in connection with the transactions and all
other activities to implement the Separation, the Initial Public Offering and
any of the other transactions contemplated hereunder and under the Transaction
Documents.
     (b) Except (i) as provided in Section 5.1(c), (ii) as may be provided in
any Transaction Document and (iii) for any matter for which a CCU Indemnified
Party is entitled to indemnification or contribution pursuant to Section 5.2,
5.4 or 5.5, effective as of the Closing Date, CCU, for itself and each other
member of the CCU Group, their respective Affiliates and all Persons who at any
time prior to the Closing Date were directors, officers, agents or employees of
any member of the CCU Group (in their respective capacities as such), in each
case, together with their respective heirs, executors, administrators,
successors and assigns, does hereby remise, release and forever discharge
Outdoor and the other members of the Outdoor Group, their respective Affiliates
and all Persons who at any time prior to the Closing Date were shareholders,
directors, officers, agents or employees of any member of the Outdoor Group (in
their respective capacities as such), in each case, together with their
respective heirs, executors, administrators, successors and assigns, from any
and all Liabilities whatsoever, whether at Law or in equity (including any right
of contribution), whether arising under any contract or agreement, by operation
of Law or otherwise, existing or arising from any acts or events occurring or
failing to occur or alleged to have occurred or to have failed to occur or any
conditions existing or alleged to have existed on or before the Closing Date,
including in connection with the transactions and all other activities to
implement the Separation, the Initial Public Offering and any of the other
transactions contemplated hereunder and under the Transaction Documents.
     (c) Nothing contained in Section 5.1(a) or Section 5.1(b) shall impair any
right of any Person to enforce this Agreement, any Transaction Document or any
agreements, arrangements, commitments or understandings to continue in effect
after the Closing Date in accordance with Section 2.4(b), in each case in
accordance with its terms. Nothing contained in Section 5.1(a) or Section 5.1(b)
shall release any Person from:
     (i) any Liability provided in or resulting from any agreement among any
members of the CCU Group or the Outdoor Group that is to continue in effect
after the Closing Date in accordance with Section 2.4(b), or any other Liability
specified in such Section 2.4(b) not to terminate as of the Closing Date;
     (ii) any Liability, contingent or otherwise, assumed, transferred, assigned
or allocated to the Group of which such Person is a member in accordance with,
or any other Liability of any member of such Group under, this Agreement or any
Transaction Document;

-33-



--------------------------------------------------------------------------------



 



     (iii) any Liability for the sale, lease, construction or receipt of goods,
property or services purchased, obtained or used in the ordinary course of
business by a member of one Group from a member of the other Group prior to the
Closing Date;
     (iv) any Liability for unpaid amounts for products or services or refunds
owing on products or services due on a value-received basis for work done by a
member of one Group at the request or on behalf of a member of the other Group;
or
     (v) any Liability that the parties may have with respect to indemnification
or contribution pursuant to this Agreement or otherwise for claims brought
against the parties by third Persons, which Liability shall be governed by the
provisions of this Article V and, if applicable, the appropriate provisions of
the Transaction Documents.
     In addition, nothing contained in Section 5.1(a) shall release CCU from
indemnifying any director, officer or employee of Outdoor who was a director,
officer or employee of CCU or any of its Affiliates on or prior to the Closing
Date, to the extent such director, officer or employee is or becomes a named
defendant in any Action with respect to which he or she was entitled to such
indemnification pursuant to then existing obligations.
     (d) Outdoor shall not make, and shall not permit any member of the Outdoor
Group to make, any claim or demand, or commence any Action asserting any claim
or demand, including any claim of contribution or any indemnification, against
CCU or any member of the CCU Group, or any other Person released pursuant to
Section 5.1(a), with respect to any Liabilities released pursuant to
Section 5.1(a). CCU shall not, and shall not permit any member of the CCU Group,
to make any claim or demand, or commence any Action asserting any claim or
demand, including any claim of contribution or any indemnification against
Outdoor or any member of the Outdoor Group, or any other Person released
pursuant to Section 5.1(b), with respect to any Liabilities released pursuant to
Section 5.1(b).
     (e) It is the intent of each of CCU and Outdoor, by virtue of the
provisions of this Section 5.1, to provide for a full and complete release and
discharge of all Liabilities existing or arising from all acts and events
occurring or failing to occur or alleged to have occurred or to have failed to
occur and all conditions existing or alleged to have existed on or before the
Closing Date, whether known or unknown, between or among Outdoor or any member
of the Outdoor Group, on the one hand, and CCU or any member of the CCU Group,
on the other hand (including any contractual agreements or arrangements existing
or alleged to exist between or among any such members on or before the Closing
Date), except as expressly set forth in Sections 5.1 (a), (b) and (c). At any
time, at the request of any other party, each party shall cause each member of
its respective Group and each other Person on whose behalf it released
Liabilities pursuant to this Section 5.1 to execute and deliver releases
reflecting the provisions hereof.
     5.2 General Indemnification by Outdoor.
     Except as provided in Section 5.5, Outdoor shall, and shall cause the other
members of the Outdoor Group to, jointly and severally, indemnify, defend and
hold harmless on an After-Tax Basis each member of the CCU Group and each of
their respective directors, officers and

-34-



--------------------------------------------------------------------------------



 



employees, and each of the heirs, executors, successors and assigns of any of
the foregoing (collectively, the “CCU Indemnified Parties”), from and against
any and all Liabilities of the CCU Indemnified Parties relating to, arising out
of or resulting from any of the following items (without duplication):
     (a) the failure of Outdoor or any other member of the Outdoor Group or any
other Person to pay, perform or otherwise promptly discharge any Outdoor
Liabilities or Outdoor Contract in accordance with its respective terms, whether
prior to or after the Closing Date;
     (b) any Outdoor Liability or any Outdoor Contract;
     (c) except to the extent it relates to an Excluded Liability, any
guarantee, indemnification obligation, surety bond or other credit support
agreement, arrangement, commitment or understanding by any member of the CCU
Group for the benefit of any member of the Outdoor Group that survives the
Closing;
     (d) any breach by any member of the Outdoor Group of this Agreement or any
of the Transaction Documents or any action by Outdoor in contravention of the
Charter or Bylaws; and
     (e) any untrue statement or alleged untrue statement of a material fact
contained in any CCU Public Filing or any other document filed with the SEC by
any member of the CCU Group pursuant to the Securities Act or the Exchange Act,
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that those Liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
information that is either furnished to any member of the CCU Group by any
member of the Outdoor Group or incorporated by reference by any member of the
CCU Group from any filings made by any member of the Outdoor Group with the SEC
pursuant to the Securities Act or the Exchange Act, and then only if that
statement or omission was made or occurred after the Closing Date.
     5.3 General Indemnification by CCU.
     Except as provided in Section 5.5, CCU shall indemnify, defend and hold
harmless on an After-Tax Basis each member of the Outdoor Group and each of
their respective directors, officers and employees, and each of the heirs,
executors, successors and assigns of any of the foregoing (collectively, the
“Outdoor Indemnified Parties”), from and against any and all Liabilities of the
Outdoor Indemnified Parties relating to, arising out of or resulting from any of
the following items (without duplication):
     (a) the failure of any member of the CCU Group or any other Person to pay,
perform or otherwise promptly discharge any Liabilities of the CCU Group other
than the Outdoor Liabilities, whether prior to or after the Closing Date or the
date hereof;
     (b) any Excluded Liability or any Liability of a member of the CCU Group
other than the Outdoor Liabilities;

-35-



--------------------------------------------------------------------------------



 



     (c) any breach by any member of the CCU Group of this Agreement or any of
the Transaction Documents; and
     (d) any untrue statement or alleged untrue statement of a material fact
contained in any document filed with the SEC by any member of the Outdoor Group
pursuant to the Securities Act or the Exchange Act other than the IPO
Registration Statement or Prospectus, or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
those Liabilities are caused by any such untrue statement or omission or alleged
untrue statement or omission based upon information that is either furnished to
any member of the Outdoor Group by any member of the CCU Group or incorporated
by reference by any member of the Outdoor Group from any CCU Public Filings or
any other document filed with the SEC by any member of the CCU Group pursuant to
the Securities Act or the Exchange Act, and then only if that statement or
omission was made or occurred after the Closing Date.
     5.4 Registration Statement Indemnification.
     (a) Outdoor agrees to indemnify and hold harmless on an After-Tax Basis the
CCU Indemnified Parties and each Person, if any, who controls any member of the
CCU Group within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act from and against any and all Liabilities arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in the IPO Registration Statement or Prospectus, or arising out of or
based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except to the extent such Liabilities arise out of or are based upon
any untrue statement or omission or alleged untrue statement or omission which
has been made therein or omitted therefrom in reliance upon and in conformity
with information provided by a member of the CCU Group expressly for use in the
IPO Registration Statement or Prospectus or information relating to any
underwriter furnished to Outdoor by or on behalf of such underwriter expressly
for use in the IPO Registration Statement or Prospectus, all of which such
statements that have been furnished by the CCU Group being set forth on
Schedule 5.4(a) hereto.
     (b) CCU agrees to indemnify and hold harmless on an After-Tax Basis Outdoor
and its Subsidiaries and any of their respective directors or officers who sign
the IPO Registration Statement, and any person who controls Outdoor within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any and all Liabilities arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in the IPO
Registration Statement or Prospectus, or arising out of or based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such Liabilities arise out of or are based upon any
untrue statement or omission or alleged untrue statement or omission with
respect to information provided by a CCU Group member expressly for use in the
IPO Registration Statement or Prospectus, all of which such statements that have
been furnished by the CCU Group being set forth on Schedule 5.4(a) hereto.

-36-



--------------------------------------------------------------------------------



 



     5.5 Contribution.
     (a) If the indemnification provided for in this Article V is unavailable
to, or insufficient to hold harmless on an After-Tax Basis, an Indemnified Party
under Section 5.2(e), Section 5.3(d) or Section 5.4 in respect of any
Liabilities referred to therein, then each Indemnifying Party shall contribute
to the amount paid or payable by such Indemnified Party as a result of such
Liabilities in such proportion as is appropriate to reflect the relative fault
of the Indemnifying Party and the Indemnified Party in connection with the
actions or omissions that resulted in Liabilities as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. For purposes of this Section 5.5(a), the information set
forth in the IPO Registration Statement that is described on Schedule 5.4(a)
shall be the only “information supplied by” any member of the CCU Group.
     (b) The parties agree that it would not be just and equitable if
contribution pursuant to this Section 5.5 were determined by a pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 5.5(a). The amount paid or
payable by an Indemnified Party as a result of the Liabilities referred to in
Section 5.5(a) shall be deemed to include, subject to the limitations set forth
above, any legal or other fees or expenses reasonably incurred by such
Indemnified Party in connection with investigating any claim or defending any
Action. Notwithstanding the provisions of this Section 5.5, CCU shall not be
required to contribute any amount that, together with the amount of any damages
that CCU has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, exceeds the benefits received
solely by CCU from the Initial Public Offering (excluding benefits received by
the Company and all other parties). No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
     5.6 Indemnification Obligations Net of Insurance Proceeds and Other Amounts
on an After-Tax Basis.
     (a) Any Liability subject to indemnification or contribution pursuant to
this Article V will be net of Insurance Proceeds that actually reduce the amount
of the Liability and will be determined on an After-Tax Basis. Accordingly, the
amount which any Person is required to pay pursuant to this Article V (an
“Indemnifying Party”) to any Person entitled to indemnification or contribution
pursuant to this Article V (an “Indemnified Party”) will be reduced by any
Insurance Proceeds theretofore actually recovered by or on behalf of the
Indemnified Party in respect of the related Liability. If an Indemnified Party
receives a payment required by this Agreement from an Indemnifying Party in
respect of any Liability (an “Indemnity Payment”) and subsequently receives
Insurance Proceeds, then the Indemnified Party will pay to the Indemnifying
Party an amount equal to the excess of the Indemnity Payment received over the
amount of the Indemnity Payment that would have been due if the Insurance
Proceeds had been received, realized or recovered before the Indemnity Payment
was made.

-37-



--------------------------------------------------------------------------------



 



     (b) An insurer who would otherwise be obligated to pay any claim shall not
be relieved of the responsibility with respect thereto or, solely by virtue of
the indemnification and contribution provisions hereof, have any subrogation
rights with respect thereto. The Indemnified Party shall use commercially
reasonable efforts to seek to collect or recover any third-party Insurance
Proceeds (other than Insurance Proceeds under an arrangement where future
premiums are adjusted to reflect prior claims in excess of prior premiums) to
which the Indemnified Party is entitled in connection with any Liability for
which the Indemnified Party seeks contribution or indemnification pursuant to
this Article V; provided that, the Indemnified Party’s inability to collect or
recover any such Insurance Proceeds shall not limit the Indemnifying Party’s
obligations hereunder.
     (c) The term “After-Tax Basis” as used in this Article V means that, in
determining the amount of the payment necessary to indemnify any party against,
or reimburse any party for, Liabilities, the amount of such Liabilities will be
determined net of any reduction in Tax derived by the Indemnified Party as the
result of sustaining or paying such Liabilities, and the amount of such
Indemnity Payment will be increased (i.e., “grossed up”) by the amount necessary
to satisfy any income or franchise Tax liabilities incurred by the Indemnified
Party as a result of its receipt of, or right to receive, such Indemnity Payment
(as so increased), so that the Indemnified Party is put in the same net
after-Tax economic position as if it had not incurred such Liabilities, in each
case without taking into account any impact on the tax basis that an Indemnified
Party has in its assets.
     5.7 Procedures for Indemnification of Third Party Claims.
     (a) If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a Person (including any Governmental Authority) who is not a member
of the CCU Group or the Outdoor Group of any claim or of the commencement by any
such Person of any Action (collectively, a “Third Party Claim”) with respect to
which an Indemnifying Party may be obligated to provide indemnification to such
Indemnified Party pursuant to Section 5.2, Section 5.3 or Section 5.4, or any
other Section of this Agreement or any Transaction Document, such Indemnified
Party shall give such Indemnifying Party written notice thereof within 20 days
after becoming aware of such Third Party Claim. Any such notice shall describe
the Third Party Claim in reasonable detail. Notwithstanding the foregoing, the
failure of any Indemnified Party or other Person to give notice as provided in
this Section 5.7(a) shall not relieve the Indemnifying Party of its obligations
under this Article V, except to the extent that such Indemnifying Party is
actually prejudiced by such failure to give notice.
     (b) An Indemnifying Party may elect to defend (and to seek to settle or
compromise), at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within 30 days after receipt of
notice from an Indemnified Party in accordance with Section 5.7(a) (or sooner,
if the nature of such Third Party Claim so requires), an Indemnifying Party
electing to defend a Third Party Claim shall notify the Indemnified Party of its
election to assume responsibility for defending such Third Party Claim and shall
acknowledge and agree in writing that if such Third Party Claim is adversely
determined, such Indemnifying Party will have the obligation to indemnify the
Indemnified Party in respect of all liabilities relating to, arising out of or
resulting from such Third Party Claim and that such Indemnifying Party
irrevocably waives in full all defenses it may have to contest such

-38-



--------------------------------------------------------------------------------



 



obligation. After such notice and acknowledgment from an Indemnifying Party to
an Indemnified Party of its election to assume the defense of a Third Party
Claim, such Indemnified Party shall have the right to employ separate counsel
and to participate in (but not control) the defense, compromise, or settlement
thereof, but the fees and expenses of such counsel shall be the expense of such
Indemnified Party.
     (c) If an Indemnifying Party elects not to assume responsibility for
defending a Third Party Claim, or fails to notify an Indemnified Party of its
election as provided in Section 5.7(b), such Indemnified Party may defend such
Third Party Claim at the cost and expense of the Indemnifying Party.
     (d) Unless the Indemnifying Party has failed to assume the defense of the
Third Party Claim in accordance with the terms of this Agreement, no Indemnified
Party may settle or compromise any Third Party Claim without the consent of the
Indemnifying Party. No Indemnifying Party shall consent to entry of any judgment
or enter into any settlement of any pending or threatened Third Party Claim in
respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party without the
consent of the Indemnified Party if (i) the effect thereof is to permit any
injunction, declaratory judgment, other order or other nonmonetary relief to be
entered, directly or indirectly against such Indemnified Party and (ii) such
settlement does not include a full, complete and unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Third Party Claim.
     5.8 Additional Matters.
     (a) Indemnification or contribution payments in respect of any Liabilities
for which an Indemnified Party is entitled to indemnification or contribution
under this Article V shall be paid by the Indemnifying Party to the Indemnified
Party as such Liabilities are incurred upon demand by the Indemnified Party,
including reasonably satisfactory documentation setting forth the basis for the
amount of such indemnification or contribution payment, including documentation
with respect to calculations made on an After-Tax Basis and consideration of any
Insurance Proceeds that actually reduce the amount of such Liabilities. The
indemnity and contribution agreements contained in this Article V shall remain
operative and in full force and effect, regardless of (i) any investigation made
by or on behalf of any Indemnified Party; (ii) the knowledge by the Indemnified
Party of Liabilities for which it might be entitled to indemnification or
contribution hereunder; and (iii) any termination of this Agreement.
     (b) Any claim on account of a Liability which does not result from a Third
Party Claim shall be asserted by written notice given by the Indemnified Party
to the applicable Indemnifying Party. Such Indemnifying Party shall have a
period of 30 days after the receipt of such notice within which to respond
thereto. If such Indemnifying Party does not respond within such 30-day period,
such Indemnifying Party shall be deemed to have refused to accept responsibility
to make payment. If such Indemnifying Party does not respond within such 30-day
period or rejects such claim in whole or in part, such Indemnified Party shall
be free to pursue such remedies as may be available to such party as
contemplated by this Agreement and the Transaction Documents without prejudice
to its continuing rights to pursue indemnification or contribution hereunder.

-39-



--------------------------------------------------------------------------------



 



     (c) If payment is made by or on behalf of any Indemnifying Party to any
Indemnified Party in connection with any Third Party Claim, such Indemnifying
Party shall be subrogated to and shall stand in the place of such Indemnified
Party as to any events or circumstances in respect of which such Indemnified
Party may have any right, defense or claim relating to such Third Party Claim
against any claimant or plaintiff asserting such Third Party Claim or against
any other Person. Such Indemnified Party shall cooperate with such Indemnifying
Party in a reasonable manner, and at the cost and expense of such Indemnifying
Party, in prosecuting any subrogated right, defense or claim.
     (d) In an Action in which the Indemnifying Party is not a named defendant,
if either the Indemnified Party or Indemnifying Party shall so request, the
parties shall endeavor to substitute the Indemnifying Party for the named
defendant if they conclude that substitution is desirable and practical. If such
substitution or addition cannot be achieved for any reason or is not requested,
the named defendant shall allow the Indemnifying Party to manage the Action as
set forth in this Article V, and the Indemnifying Party shall fully indemnify
the named defendant against all costs of defending the Action (including court
costs, sanctions imposed by a court, attorneys’ fees, experts fees and all other
external expenses), the costs of any judgment or settlement, and the costs of
any interest or penalties relating to any judgment or settlement.
     5.9 Remedies Cumulative; Limitations of Liability.
     The rights provided in this Article V shall be cumulative and, subject to
the provisions of Article VII, shall not preclude assertion by any Indemnified
Party of any other rights or the seeking of any and all other remedies against
any Indemnifying Party. NOTWITHSTANDING THE FOREGOING, NO INDEMNIFYING PARTY,
SHALL BE LIABLE TO AN INDEMNIFIED PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE, CONSEQUENTIAL, EXEMPLARY, STATUTORILY-ENHANCED OR SIMILAR DAMAGES IN
EXCESS OF COMPENSATORY DAMAGES (PROVIDED THAT ANY SUCH LIABILITY WITH RESPECT TO
A THIRD PARTY CLAIM SHALL BE CONSIDERED DIRECT DAMAGES) ARISING IN CONNECTION
WITH THE TRANSACTIONS.
     5.10 Survival of Indemnities.
     The rights and obligations of each of CCU and Outdoor and their respective
Indemnified Parties under this Article V shall survive the sale or other
transfer by any party of any Assets or businesses or the assignment by it of any
Liabilities.
ARTICLE VI
OTHER AGREEMENTS
     6.1 Further Assurances.
     (a) In addition to the actions specifically provided for elsewhere in this
Agreement, each of the parties will cooperate with each other and use (and will
cause their respective Subsidiaries and Affiliates to use) commercially
reasonable efforts, prior to, on and after the Closing Date, to take, or to
cause to be taken, all actions, and to do, or to cause to be done, all things
reasonably necessary on its part under applicable Law or contractual obligations
to

-40-



--------------------------------------------------------------------------------



 



consummate and make effective the transactions contemplated by this Agreement
and the Transaction Documents.
     (b) Without limiting the foregoing, prior to, on and after the Closing
Date, each party hereto shall cooperate with the other parties, and without any
further consideration, but at the expense of the requesting party from and after
the Closing Date, to execute and deliver, or use commercially reasonable efforts
to cause to be executed and delivered, all instruments, including instruments of
conveyance, assignment and transfer, and to make all filings with, and to obtain
all consents, approvals or authorizations of, any Governmental Authority or any
other Person under any permit, license, agreement, indenture or other instrument
(including any Consents or Governmental Approvals), and to take all such other
actions as such party may reasonably be requested to take by any other party
hereto from time to time, consistent with the terms of this Agreement and the
Transaction Documents, in order to effectuate the provisions and purposes of
this Agreement and the Transaction Documents and the transfers of the Outdoor
Assets and the assignment and assumption of the Outdoor Liabilities and the
other transactions contemplated hereby and thereby. Without limiting the
foregoing, each party will, at the reasonable request, cost and expense of any
other party, take such other actions as may be reasonably necessary to vest in
such other party good and marketable title to the Assets allocated to such party
under this Agreement or any of the Transaction Documents, free and clear of any
Security Interest, if and to the extent it is practicable to do so.
     (c) On or prior to the Closing Date, CCU and Outdoor in their respective
capacities as direct and indirect shareholders of their respective Subsidiaries,
shall each ratify any actions that are reasonably necessary or desirable to be
taken by CCU, Outdoor or any other Subsidiary of CCU or Outdoor, as the case may
be, to effectuate the transactions contemplated by this Agreement.
     (d) On or prior to the Closing Date, CCU and Outdoor shall take all actions
as may be necessary to approve the stock-based employee benefit plans of Outdoor
in order to satisfy the requirements of Rule 16b-3 under the Exchange Act and
the applicable rules and regulations of the New York Stock Exchange.
     6.2 Confidentiality.
     (a) From and after the Closing, subject to Section 6.2(c) and except as
contemplated by this Agreement or any Transaction Document, CCU shall not, and
shall cause the other members of the CCU Group and all of such parties’
respective officers, directors, employees, and other agents and representatives,
including attorneys, agents, customers, suppliers, contractors, consultants and
other representatives of any Person providing financing (collectively,
“Representatives”), not to, directly or indirectly, disclose, reveal, divulge or
communicate to any Person (other than Representatives of such party or of its
Affiliates who reasonably need to know such information in providing services to
any member of the CCU Group) or use or otherwise exploit for its own benefit or
for the benefit of any third party, any Outdoor Confidential Information. If any
disclosures are made by a member of the CCU Group to its Representatives in
connection with such Representatives providing services to any member of the CCU
Group under this Agreement or any Transaction Document, then the Outdoor
Confidential Information so disclosed shall be used only as required to perform
the services.

-41-



--------------------------------------------------------------------------------



 



CCU shall, and shall cause the other members of the CCU Group to, use the same
degree of care to prevent and restrain the unauthorized use or disclosure of the
Outdoor Confidential Information by any of their Representatives as they
currently use for their own confidential information of a like nature, but in no
event less than a reasonable standard of care. Any information, material or
documents relating to the Outdoor Business currently or formerly conducted, or
proposed to be conducted, by any member of the Outdoor Group furnished to or in
possession of any member of the CCU Group, irrespective of the form of
communication, and all notes, analyses, compilations, forecasts, data,
translations, studies, memoranda or other documents prepared by or on behalf of
any member of the CCU Group that contain or otherwise reflect such information,
material or documents is referred to herein as “Outdoor Confidential
Information.” “Outdoor Confidential Information” does not include, and there
shall be no obligation hereunder with respect to, information that (i) is or
becomes generally available to the public, other than as a result of a
disclosure by any member of the CCU Group or any of their Representatives not
otherwise permissible hereunder, (ii) such member of the CCU Group can
demonstrate was or became available to such member of the CCU Group from a
source other than Outdoor or its Affiliates, or (iii) is developed independently
by such member of the CCU Group without reference to the Outdoor Confidential
Information; provided, however, that, in the case of clause (ii), the source of
such information was not known by such member of the CCU Group to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, Outdoor or any member of the Outdoor Group
with respect to such information.
     (b) From and after the Closing, subject to Section 6.2(c) and except as
contemplated by this Agreement or any Transaction Document, Outdoor shall not,
and shall cause the other members of the Outdoor Group and all of such parties’
respective Representatives not to, directly or indirectly, disclose, reveal,
divulge or communicate to any Person (other than Representatives of such party
or of its Affiliates who reasonably need to know such information in providing
services to any member of the Outdoor Group), or use or otherwise exploit for
its own benefit or for the benefit of any third party, any CCU Confidential
Information. If any disclosures are made by a member of the Outdoor Group to its
Representatives in connection with such Representatives providing services to
any member of the Outdoor Group under this Agreement or any Transaction
Document, then the CCU Confidential Information so disclosed shall be used only
as required to perform the services. Outdoor shall, and shall cause other
members of the Outdoor Group to, use the same degree of care to prevent and
restrain the unauthorized use or disclosure of the CCU Confidential Information
by any of their Representatives as they currently use for their own confidential
information of a like nature, but in no event less than a reasonable standard of
care. Any information, material or documents relating to the businesses
currently or formerly conducted, or proposed to be conducted, by any member of
the CCU Group furnished to or in possession of any member of the Outdoor Group,
irrespective of the form of communication, and all notes, analyses,
compilations, forecasts, data, translations, studies, memoranda or other
documents prepared by or on behalf of any member of the Outdoor Group that
contain or otherwise reflect such information, material or documents is referred
to herein as “CCU Confidential Information.” “CCU Confidential Information” does
not include, and there shall be no obligation hereunder with respect to,
information that (i) is or becomes generally available to the public, other than
as a result of a disclosure by any member of the Outdoor Group or any of their
Representatives not otherwise permissible hereunder, (ii) such member of the
Outdoor Group can demonstrate was or became available to such member of the
Outdoor

-42-



--------------------------------------------------------------------------------



 



Group from a source other than CCU or its Affiliates, or (iii) is developed
independently by such member of the Outdoor Group without reference to the CCU
Confidential Information; provided, however, that, in the case of clause (ii),
the source of such information was not known by such member of the Outdoor Group
to be bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, CCU or any other member of the CCU
Group with respect to such information.
     (c) If any member of the CCU Group or their respective Representatives, on
the one hand, or any member of the Outdoor Group or their respective
Representatives, on the other hand, are requested or required (by oral question,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) by any Governmental Authority or
pursuant to applicable Law to disclose or provide any Outdoor Confidential
Information or CCU Confidential Information (other than with respect to any such
information furnished pursuant to the provisions of Article IV of this
Agreement), as applicable, the entity or person receiving such request or demand
shall use all commercially reasonable efforts to provide the other party with
written notice of such request or demand as promptly as practicable under the
circumstances so that such other party shall have an opportunity to seek an
appropriate protective order. The party receiving such request or demand agrees
to take, and cause its representatives to take, at the requesting party’s
expense, all other commercially reasonable steps necessary to obtain
confidential treatment by the recipient. Subject to the foregoing, the party
that received such request or demand may thereafter disclose or provide any
Outdoor Confidential Information or CCU Confidential Information, as the case
may be, to the extent required by such Law (as so advised by counsel) or by
lawful process of such Governmental Authority.
     6.3 Insurance Matters.
     (a) Members of the Outdoor Group will continue to have coverage under CCU’s
insurance program until the Trigger Date. Members of the Outdoor Group will pay
retrospective premium adjustments under each such Insurance Policy based on
their loss experience under the Insurance Policy and in accordance with CCU’s
pricing methodologies. The members of the Outdoor Group will have coverage under
all Insurance Policies with respect to periods prior to the Trigger Date in
accordance with the terms of each such Insurance Policy. CCU and Outdoor agree
to cooperate in good faith to provide for an orderly transition of insurance
coverage leading up to the Trigger Date, and for the treatment of any Insurance
Policies that will remain in effect following the Trigger Date on a mutually
agreeable basis. Outdoor may cancel coverage under any Insurance Policy by
written notice to CCU at least sixty (60) days prior to such cancellation. In no
event shall CCU, any other member of the CCU Group or any CCU Indemnified Party
have liability or obligation whatsoever to any member of the Outdoor Group if
any Insurance Policy or other contract or policy of insurance shall be
terminated or otherwise cease to be in effect or for any reason shall be
unavailable or inadequate to cover any Liability of any member of the Outdoor
Group for any reason whatsoever or shall not be renewed or extended beyond the
current expiration date. CCU shall provide notice to Outdoor promptly upon its
becoming aware that any Insurance Policy has been terminated or is otherwise no
longer in effect or is reasonably likely to be terminated or otherwise cease to
be in effect.

-43-



--------------------------------------------------------------------------------



 



     (b) (i) Except as otherwise provided in any Transaction Document, the
parties intend by this Agreement that Outdoor and each other member of the
Outdoor Group be successors-in-interest to all rights that any member of the
Outdoor Group may have as of the Closing Date as a subsidiary, affiliate,
division or department of CCU prior to the Closing Date under any policy of
insurance issued to CCU by any insurance carrier or under any agreements related
to such policies executed and delivered prior to the Closing Date, including any
rights such member of the Outdoor Group may have, as an insured or additional
named insured, subsidiary, affiliate, division or department, to avail itself of
any such policy of insurance or any such agreements related to such policies as
in effect prior to the Closing Date. At the request of Outdoor, CCU shall take
all commercially reasonable steps, including the execution and delivery of any
instruments, to effect the foregoing; provided, however, that CCU shall not be
required to pay any amounts, waive any rights or incur any Liabilities in
connection therewith.
          (i) Except as otherwise contemplated by any Transaction Document,
after the Closing Date, none of CCU or Outdoor or any member of their respective
Groups shall, without the consent of the other, provide any such insurance
carrier with a release, or amend, modify or waive any rights under any such
policy or agreement, if such release, amendment, modification or waiver would
adversely affect any rights or potential rights of any member of the other Group
thereunder; provided, however, that the foregoing shall not (A) preclude any
member of any Group from presenting any claim or from exhausting any policy
limit, (B) require any member of any Group to pay any premium or other amount or
to incur any Liability, or (C) require any member of any Group to renew, extend
or continue any policy in force. Each of Outdoor and CCU will share such
information as is reasonably necessary in order to permit the other to manage
and conduct its insurance matters in an orderly fashion.
     (c) This Agreement shall not be considered as an attempted assignment of
any policy of insurance or as a contract of insurance and shall not be construed
to waive any right or remedy of any member of the CCU Group in respect of any
Insurance Policy or any other contract or policy of insurance.
     (d) Outdoor does hereby, for itself and each other member of the Outdoor
Group, agree that no member of the CCU Group or any CCU Indemnified Party shall
have any Liability whatsoever to Outdoor or any other member of the Outdoor
Group as a result of the insurance policies and practices of CCU and its
Affiliates as in effect at any time prior to the Closing Date, including as a
result of the level or scope of any such insurance, the creditworthiness of any
insurance carrier, the terms and conditions of any policy, the adequacy or
timeliness of any notice to any insurance carrier with respect to any claim or
potential claim or otherwise.
     (e) Nothing in this Agreement shall be deemed to restrict any member of the
Outdoor Group from acquiring at its own expense any other insurance policy in
respect of any Liabilities or covering any period; provided that, Outdoor shall
give CCU prompt written notice of any such insurance policy acquired prior to
the Trigger Date.
     6.4 Allocation of Costs and Expenses.
     (a) CCU shall pay (or, to the extent incurred by and paid for by any member
of the Outdoor Group, will promptly reimburse such party for any and all amounts
so paid) for all out-

-44-



--------------------------------------------------------------------------------



 



of-pocket fees, costs and expenses incurred by CCU or Outdoor, or any member of
their respective Groups, on or prior to the Closing Date in connection with the
Separation, including (i) the preparation and negotiation of this Agreement,
each Transfer Document (unless otherwise expressly provided therein), and all
other documentation related to the Separation, (ii) accounting and legal costs
incurred in association with all domestic and international internal
restructuring undertaken as part of the Separation, (iii) the preparation and
execution or filing of any and all other documents, certificates, deeds, titles,
agreements, forms, applications or contracts associated with the Separation, and
(iv) the preparation and filing of Outdoor’s and its Subsidiaries’
organizational documents.
     (b) Outdoor shall pay (or, to the extent incurred by and paid or by any
member of the CCU Group, will promptly reimburse such party for any and all
amounts so paid) for all out-of-pocket fees, costs and expenses incurred by CCU
or Outdoor, or any member of their respective Groups, in connection with the
Initial Public Offering and the other Transactions, except as otherwise provided
in Section 6.4(a), including (i) the preparation, printing and filing of the IPO
Registration Statement, (ii) compliance with applicable federal, state or
foreign securities Laws and domestic or foreign securities exchange rules and
regulations, together with fees and expenses of counsel retained to effect such
compliance, (iii) the preparation, printing and distribution of the Prospectus,
(iv) the initial listing of the Class A Common Stock on the New York Stock
Exchange, (v) the fees and expenses of Ernst & Young LLP incurred in connection
with the IPO Registration Statement and the Initial Public Offering, and
(vi) the preparation (including, but not limited to, the printing of documents)
and implementation of Outdoor’s and its Subsidiaries’ employee benefit plans,
retirement plans and equity-based plans, and (vii) the preparation and
implementation of Outdoor’s and its Subsidiaries corporate governance programs
and policies, financial reporting and internal controls and all other reporting
requirements, programs, policies and functions required to be implemented by the
Outdoor Group as a result of being a public company reporting to the SEC with
equity securities listed on a national stock exchange.
     6.5 Covenants Against Taking Certain Actions Affecting CCU.
     (a) Outdoor hereby acknowledges and agrees that it shall not, without the
prior written consent of CCU (which it may withhold in its sole and absolute
discretion), take, or cause to be taken, directly or indirectly, any action,
including making or failing to make any election under the Law of any state,
which has the effect, directly or indirectly, of restricting or limiting the
ability of CCU or any of its Affiliates to freely sell, transfer, assign, pledge
or otherwise dispose of Outdoor Capital Stock. Without limiting the generality
of the foregoing, Outdoor shall not, without the prior written consent of CCU
(which it may withhold in its sole and absolute discretion), take any action, or
recommend to its stockholders any action, which would among other things, limit
the legal rights of, or deny any benefit to, CCU as an Outdoor stockholder in a
manner not applicable to Outdoor stockholders generally.
     (b) Prior to the Trigger Date, to the extent that any member of the CCU
Group is a party to any contract or agreement with a third party (i) that
provides that certain actions of CCU’s Subsidiaries may result in CCU being in
breach of or in default under such agreement and CCU has advised Outdoor, or
Outdoor is otherwise aware, of the existence of such contract or agreement (or
the relevant portions thereof), (ii) to which any member of the Outdoor Group

-45-



--------------------------------------------------------------------------------



 



is a party or (iii) under which any member of the Outdoor Group has performed
any obligations on or before the date hereof, Outdoor shall not take, and shall
cause each other member of the Outdoor Group not to take, any actions that
reasonably could result in any member of the CCU Group being in breach of or in
default under any such contract or agreement. Outdoor hereby acknowledges and
agrees that CCU has made available to Outdoor copies of each such contract or
agreement (or the relevant portion thereof) in effect on the date hereof. The
parties acknowledge and agree that, after the date hereof, CCU may in good faith
(and not solely with the intention of imposing restrictions on Outdoor pursuant
to this covenant) amend the referenced agreements or enter into additional
contracts or agreements that provide that certain actions of any member of the
Outdoor Group may result in CCU being in breach of or in default under such
agreements; provided that, CCU shall notify and consult with Outdoor prior to
entering into any such amendments or additional contracts or agreements to the
extent that compliance therewith (x) could reasonably be expected to have a
material adverse effect on any member of the Outdoor Group or (y) would
discriminate in an adverse way in the treatment of members of the Outdoor Group
as compared with CCU and its other Affiliates, and shall make available to
Outdoor copies of such amendments or additional contracts or agreements.
     (c) Prior to the Trigger Date, without the prior written consent or
affirmative vote of CCU (either of which it may withhold in its sole and
absolute discretion), Outdoor shall not, and shall cause the other members of
the Outdoor Group not to:
          (i) issue any shares of capital stock or any rights, warrants, options
or other rights or securities convertible into or exercisable for capital stock;
except for (A) the issuance of shares of stock of a wholly-owned Subsidiary of
Outdoor to Outdoor or another wholly-owned Subsidiary of Outdoor, (B) pursuant
to the Transactions, and (C) the issuance of shares of Class A Common Stock or
options to purchase Class A Common Stock pursuant to employee benefit plans or
dividend reinvestment plans approved by the Board of Directors of Outdoor;
          (ii) consolidate or merge with or into any Person, except for (A) a
consolidation or merger of a wholly-owned Subsidiary of Outdoor into Outdoor or
with or into another wholly-owned Subsidiary of Outdoor, or (B) in connection
with an acquisition permitted by the Charter and this Agreement;
          (iii) directly or indirectly acquire stock, stock equivalents or
assets (including, without limitation, any business or operating unit) of any
Person, in each case in a single transaction, or series of related transactions,
involving consideration (whether in cash, securities, assets or otherwise, and
including indebtedness assumed by any member of the Outdoor Group and
indebtedness of any entity so acquired) paid or delivered by the Outdoor Group
in excess of $5,000,000, other than transactions to which Outdoor and one or
more wholly-owned Subsidiaries of Outdoor are the only parties;
          (iv) directly or indirectly sell, convey, transfer, lease, pledge,
grant a security interest in or lien on, or otherwise dispose of Outdoor Assets
(including stock and stock equivalents) or any interest therein to any other
Person, or permit any other Person to acquire any interest in any Outdoor Assets
(including stock and stock equivalents), in each case in a single transaction,
or series of related transactions, involving consideration (whether in cash,
securities, assets or otherwise, and including indebtedness assumed by any other
Person and indebtedness

-46-



--------------------------------------------------------------------------------



 



of any entity acquired by such other Person) paid to or received by the Outdoor
Group in excess of $5,000,000, other than transactions to which Outdoor and one
or more wholly-owned Subsidiaries of Outdoor are the only parties;
          (v) directly or indirectly create, incur, assume, guarantee or
otherwise be or become liable with respect to Outdoor Indebtedness, including
indebtedness of any entity acquired by any member of the Outdoor Group, whether
or not such indebtedness is expressly assumed or guaranteed by any member of the
Outdoor Group, (A) in excess of $400 million outstanding at any one time, or
(B) that could reasonably be expected to result in a negative change in any
credit ratings of Outdoor, except for (1) indebtedness determined to constitute
“operating leverage” by any “nationally recognized statistical rating
organization” (as such term is defined for purposes of Rule 436(g)(2) under the
Securities Act), (2) the Existing CCU Indebtedness, and (3) indebtedness between
any members of the Outdoor Group (but only to the extent such indebtedness does
not increase the consolidated Outdoor Indebtedness in accordance with GAAP);
          (vi) alter, amend, terminate or repeal, or adopt any provision
inconsistent with, in each case whether directly or indirectly, or by merger,
consolidation or otherwise, the provisions of the Charter or Bylaws relating to
any of (A) authorized capital stock, (B) rights granted to the holders of the
Class B Common Stock, (C) amendments to the Bylaws, (D) shareholder action by
written consent, (E) shareholder proposals and meetings, (F) limitation of
liability of and indemnification of officers and directors, (G) the size and
classes of the board of directors, (H) corporate opportunities and conflicts of
interest between the Outdoor Group and the CCU Group, and (I) the business
combination statute set forth in Section 203 of the Delaware General Corporation
Law;
          (vii) purchase, redeem or otherwise acquire or retire for value any
shares of Class A Common Stock or any warrants, options or other rights or
securities convertible into or exercisable for to acquire Class A Common Stock,
except for (A) the repurchase of Class A Common Stock deemed to occur upon
exercise of stock options to the extent shares of Class A Common Stock represent
a portion of the exercise price of the stock options or are withheld by Outdoor
to pay applicable withholding taxes; (B) the repurchase of Class A Common Stock
deemed to occur to the extent shares of Class A Common Stock are withheld by
Outdoor to pay applicable withholding taxes in connection with any grant or
vesting of restricted stock; and (C) the repurchase of stock of terminated
employees as provided in any employee benefits plan or in a stock purchase or
other agreement;
          (viii) enter into any agreement that restricts, directly or
indirectly, any member of the Outdoor Group’s ability to (A) pay dividends or
make other distributions, (B) borrow from or repay amounts, (C) make loans or
advances, or (D) transfer any Outdoor Assets, in each of the foregoing cases,
directly or indirectly to Outdoor or CCU;
          (ix) adopt a shareholder rights agreement; or
          (x) dissolve, liquidate or wind up.

-47-



--------------------------------------------------------------------------------



 



     6.6 No Violations.
     (a) Outdoor acknowledges and agrees that it shall not, and shall cause the
other members of the Outdoor Group not to, take any action or enter into any
commitment or agreement that may reasonably be anticipated to result, with or
without notice and with or without lapse of time or otherwise, in a
contravention or event of default by any member of the CCU Group of: (i) any
provisions of applicable Law; (ii) any provision of the organizational documents
of any member of the CCU Group; (iii) any credit agreement or other material
instrument binding upon any member of the CCU Group; or (iv) any judgment, order
or decree of any Governmental Authority having jurisdiction over any member of
the CCU Group or any of its respective assets.
     (b) CCU acknowledges and agrees that it shall not, and shall cause the
other members of the CCU Group not to, take any action or enter into any
commitment or agreement that may reasonably be anticipated to result, with or
without notice and with or without lapse of time or otherwise, in a
contravention or event of default by any member of the Outdoor Group of: (i) any
provisions of applicable Law; (ii) any provision of the organizational documents
of Outdoor; (iii) the Existing CCU Indebtedness, any credit agreement or any
other material instrument binding upon Outdoor; or (iv) any judgment, order or
decree of any Governmental Authority having jurisdiction over any member of the
Outdoor Group or any of the Outdoor Assets.
     (c) Nothing in this Agreement is intended to limit or restrict in any way
CCU’s or its Affiliates’ rights as stockholders of Outdoor.
     6.7 Registration Statements.
     To the extent necessary to enable the unrestricted transfer of the
applicable shares of Outdoor Common Stock, upon consummation of the Initial
Public Offering, Outdoor shall file and cause to remain effective a registration
statement with the SEC to register Outdoor Common Stock that may be acquired by
employees of any member of the Outdoor Group as contemplated by CCU’s or any
other member of the CCU Group’s employee stock or option plans.
     6.8 Compliance with Charter Provisions.
     Outdoor shall, and shall cause each of its Subsidiaries to, take any and
all actions necessary to ensure continued compliance by Outdoor and its
Subsidiaries with the provisions of their certificate or articles of
incorporation, bylaws, limited liability company agreement, partnership
agreement or other applicable organizational documents. Outdoor shall notify CCU
in writing promptly after becoming aware of any act or activity taken or
proposed to be taken by Outdoor or any of its Subsidiaries or any of their
equity holders which resulted or would result in non-compliance with any such
organizational document provisions and, so long as any member of the CCU Group
owns any Outdoor Capital Stock, Outdoor shall take or refrain from taking all
such actions as CCU shall in its sole discretion determine necessary or
desirable to prevent or remedy any such non-compliance.

-48-



--------------------------------------------------------------------------------



 



     6.9 Future Intercompany Transactions.
     All proposed intercompany transactions between Outdoor and CCU after the
Closing Date, including any material amendments to the Transaction Documents,
and any consent or approval proposed to be granted by Outdoor for CCU’s benefit,
in each case that would ordinarily be submitted for approval by the board of
directors of Outdoor, will be subject to the approval of a majority of the
independent directors (as defined under the applicable rules of any securities
exchange on which shares of Outdoor Common Stock are listed) of the board of
directors of Outdoor.
     6.10 Board of Directors.
     CCU and Outdoor acknowledge and agree that prior to the Trigger Date,
Outdoor may qualify as a “controlled company” under the New York Stock Exchange
corporate governance standards because more than fifty percent (50%) of the
voting power of Outdoor is held by an individual, a group or another company.
With respect to composition of Outdoor’s board of directors and committees
thereof, to the extent available, Outdoor shall utilize the exemptions for
compliance with certain New York Stock Exchange corporate governance rules
afforded a “controlled company,” including the requirements of Sections 303A.01,
.04 and .05 of the New York Exchange corporate governance rules, or any
successor rules, requiring (a) that a majority of the board of directors consist
of independent directors, (b) that the board of directors have a nominating and
corporate governance committee comprised entirely of independent directors with
a written charter setting forth the committee’s purpose and responsibilities,
(c) that the board of directors have a compensation committee comprised entirely
of independent directors with a written charter setting forth the committee’s
purpose and responsibilities, and (d) an annual performance evaluation of the
nominating and corporate governance and compensation committees. Outdoor shall
disclose its utilization of such exemptions and the basis for its determination
that is a “controlled company” under Section 303A of the New York Stock Exchange
corporate governance rules, or any successor rule, in its annual proxy statement
to shareholders.
     6.11 CCU Policies.
     If a provision of Outdoor’s Charter or Amended and Restated Bylaws or of
any Transaction Document contradicts a policy of CCU or a member of the CCU
Group, (the “CCU Policies”) that applies to Subsidiaries of CCU, such provision
in Outdoor’s Charter or Bylaws or Transaction Document shall control. In any
other case, and except as otherwise agreed or unless superseded by any policies
adopted by the board of directors of Outdoor, the CCU Policies that apply to
Subsidiaries of CCU shall apply to Outdoor and its Subsidiaries until the
Trigger Date.
     6.12 Operations.
     Prior to the Closing Date, members of the Outdoor Group provided to members
of the CCU Group advertising time and space for promotional purposes without
charge in circumstances where Outdoor determined that providing such advertising
time or space would not significantly affect such servicer’s potential net
income. On and after the Closing Date, until the Trigger Date, Outdoor agrees to
make available, and to cause the other members of the

-49-



--------------------------------------------------------------------------------



 



Outdoor Group to make available, to the members of the CCU Group advertising
time and space for promotional purposes without charge or at rates that are more
favorable to the recipient of such service than those that would have been
obtained in a comparable transaction by either party with a non-affiliated
Person; provided, however, that the Outdoor Group shall not be required to
provide such advertising time or space if to do so would significantly affect
its potential net income; provided, further, however, that if the Outdoor Group
determines that providing such advertising time and space would significantly
affect its potential net income, it shall be required following such
determination to continue to make available to the recipient of such services
only the advertising time and space that it had agreed to provide to such party
prior to the date of any such determination. Notwithstanding the foregoing, each
of CCU and Outdoor agrees that nothing in this Agreement shall relieve any
member of the Outdoor Group of its obligation to comply with any arrangement,
agreement, contract or other commitment in writing that requires it to provide
any member of the CCU Group with advertising time and space on terms no less
favorable than those that would be provided to an unaffiliated third party.
     6.13 Distribution of Outdoor Common Stock by CCU.
     Outdoor acknowledges and agrees that (a) at any time after the Closing, CCU
may elect, in its sole and absolute discretion, to divest all or part of its
indirect ownership interest in Outdoor through a distribution of Outdoor Common
Stock owned by the CCU Group to the shareholders of CCU (the “Distribution”),
and (b) CCU may desire to effect the Distribution in a manner that qualifies as
a tax-free distribution under Section 355 of the Code, or any corresponding
provision of any successor statute, so that no gain or loss will be recognized
by CCU or its shareholders as a result of the Distribution (a “Tax-Free
Spin-Off”). Outdoor and CCU acknowledge and agree that the Charter provides that
each share of Class B Common Stock will be convertible at the option of the
holder thereof into one share of Class A Common Stock (the “Optional Conversion
Right”), and the Charter further provides that any shares of Class B Common
Stock transferred to a Person, other than in connection with a Tax-Free Spin-Off
and certain other permitted transfers specified in the Charter, will
automatically be converted into shares of Class A Common Stock on a one-for-one
basis (the “Conversion Upon Transfer Provision”). The Charter also provides
that, in the event of a Distribution intended to qualify as a Tax-Free Spin-Off,
CCU has the option (which may be exercised or not exercised in CCU’s sole and
absolute discretion) to cause the Optional Conversion Right and the Conversion
Upon Transfer Provision to terminate upon the effectiveness of such Tax-Free
Spin-Off (the “Termination Option”). Outdoor covenants and agrees that in the
event that CCU notifies Outdoor of CCU’s determination (which may be made in its
absolute and sole discretion) to exercise the Termination Option, Outdoor shall
take all necessary or appropriate action to implement the Termination Option and
shall, from and after the effectiveness of such Tax-Free Spin-Off, no longer
permit the exercise of the Optional Conversion Right, implement the Conversion
Upon Transfer Provision or enforce the restrictions on transfer of the Class B
Common Stock that terminate upon such exercise by CCU of the Termination Option.
Outdoor further covenants and agrees that in such a case, Outdoor shall use
commercially reasonable efforts to list the Class B Common Stock on the New York
Stock Exchange, or other national securities exchange as directed by CCU. In the
event that CCU intends to consummate the Distribution, Outdoor shall, and shall
cause the other members of the Outdoor Group to, cooperate in all respects with
CCU to accomplish the Distribution in the manner that CCU determines and shall
at CCU’s direction, promptly take any and all commercially reasonable

-50-



--------------------------------------------------------------------------------



 



actions to effect the Distribution, including, without limitation, (i) filing
with the SEC any registration statements, including prospectuses and information
statements, or other documentation that CCU determines are necessary or
desirable, (ii) mailing to the shareholders of CCU a prospectus or information
statement as well as any other information as CCU reasonably determines
necessary or desirable, (iii) obtaining all necessary consents and approvals as
soon as practicable, (iv) filing an application for the listing of the Outdoor
Common Stock to be distributed on the New York Stock Exchange, or other national
securities exchange as directed by CCU, and (v) taking all such other actions as
may be necessary or appropriate under securities or other laws.
     6.14 Tax Matters.
     Notwithstanding any provision in this Agreement to the contrary, to the
extent that any representations, warranties, covenants and agreements between
CCU and Outdoor, and their respective Groups, with respect to Tax matters are
set forth in the Tax Matters Agreement, including indemnification agreements and
any tax sharing agreements and arrangements specifically identified in such
agreements, such Tax matters shall be governed exclusively by such Tax
agreements and not by this Agreement.
     6.15 Litigation.
     (a) Subject to Section 3.7, immediately following the execution and
delivery of the Underwriting Agreement by each of the parties thereto, Outdoor
shall, and shall cause the other members of the Outdoor Group to assume those
Actions relating in any material respect to the Outdoor Business in which one or
more members of the CCU Group is a defendant or the party against whom any claim
or investigation is directed (collectively, the “Assumed Actions”).
     (b) Subject to Section 3.7, immediately following the execution and
delivery of the Underwriting Agreement by each of the parties thereto, Outdoor
shall, and shall cause the other members of the Outdoor Group to, (i) diligently
conduct, at its sole cost and expense, the defense of all Assumed Actions and
all Existing Actions, (ii) except as may be provided in Section 6.3, pay all
Liabilities that may result from the Assumed Actions and the Existing Actions,
and (iii) pay all fees and costs relating to the defense of the Assumed Actions
and the Existing Actions, including attorneys’ fees and costs incurred after the
Closing Date. “Existing Actions” means those Actions (other than Assumed
Actions) in which Outdoor or any other member of the Outdoor Group has been
named as a defendant or is the party against whom any claim or investigation is
directed, including those listed on Schedule 6.15(b).
     (c) Notwithstanding anything in this Section 6.15 to the contrary, CCU
shall have the right to participate in the defense of any Assumed Action and to
be represented by attorneys of its own choosing and at its sole cost and
expense. In no event shall Outdoor (or any other member of the Outdoor Group)
settle or compromise any Assumed Action or Transferred Action without the
express prior written consent of CCU unless (i) there is no finding or admission
of any violation of any law or any violation of the rights of any Person by CCU
or any other member of the CCU Group, (ii) there is no relief (either monetary
or non-monetary) binding upon CCU or any other member of the CCU Group, and
(iii) neither CCU nor any other member of the CCU Group has any Liability with
respect to any such settlement or compromise.

-51-



--------------------------------------------------------------------------------



 



     (d) Subject to Section 3.7, each of CCU and Outdoor agrees that at all
times from and after the execution and delivery of the Underwriting Agreement by
each of the parties thereto, if an Action is commenced by a third party naming
both parties (or any member of its respective Group) as defendants thereto and
with respect to which one party (or any member of its respective Group) is a
nominal defendant, then the other party shall use commercially reasonable
efforts to cause such nominal defendant to be removed from such Action.
ARTICLE VII
DISPUTE RESOLUTION
     7.1 General Provisions.
     (a) Any dispute, controversy or claim arising out of or relating to this
Agreement or the Transaction Documents, or the validity, interpretation, breach
or termination thereof (a “Dispute”), shall be resolved in accordance with the
procedures set forth in this Article VII, which shall be the sole and exclusive
procedures for the resolution of any such Dispute unless otherwise specified
below.
     (b) Commencing with a request contemplated by Section 7.2, all
communications between the parties or their representatives in connection with
the attempted resolution of any Dispute, including any mediator’s evaluation
referred to in Section 7.3, shall be deemed to have been delivered in
furtherance of a Dispute settlement and shall be exempt from discovery and
production, and shall not be admissible in evidence for any reason (whether as
an admission or otherwise), in any arbitral or other proceeding for the
resolution of the Dispute.
     (c) IN CONNECTION WITH ANY DISPUTE, THE PARTIES EXPRESSLY WAIVE AND FORGO
ANY RIGHT TO (I) SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, CONSEQUENTIAL,
EXEMPLARY, STATUTORILY ENHANCED OR SIMILAR DAMAGES IN EXCESS OF COMPENSATORY
DAMAGES (PROVIDED THAT LIABILITY FOR ANY SUCH DAMAGES WITH RESPECT TO A THIRD
PARTY CLAIM SHALL BE CONSIDERED DIRECT DAMAGES), AND (II) TRIAL BY JURY.
     (d) The specific procedures set forth below, including but not limited to
the time limits referenced therein, may be modified by agreement of the parties
in writing.
     (e) All applicable statutes of limitations and defenses based upon the
passage of time shall be tolled while the procedures specified in this
Article VII are pending. The parties will take such action, if any, required to
effectuate such tolling.
     (f) THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT LOCATED WITHIN THE STATE OF TEXAS OVER ANY SUCH DISPUTE AND EACH
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH DISPUTE
OR ANY ACTION RELATED THERETO MAY BE HEARD AND DETERMINED IN SUCH COURTS. THE
PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM
FOR THE MAINTENANCE OF

-52-



--------------------------------------------------------------------------------



 



SUCH DISPUTE. EACH OF THE PARTIES AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY
BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
     (g) Notwithstanding anything to the contrary contained in this Article VII,
any Dispute relating to CCU’s rights as a stockholder of Outdoor pursuant to
applicable Law or the organizational documents of Outdoor will not be governed
by or subject to the procedures set forth in this Article VII.
     7.2 Consideration by Senior Executives.
     If a Dispute is not resolved in the normal course of business at the
operational level, the parties first shall attempt in good faith to resolve such
Dispute by negotiation between executives who hold, at a minimum, the office of
President and Chief Executive Officer of the respective business entities
involved in such Dispute prior to exercising remedies pursuant to Section 7.3 or
7.4. Either party may initiate the executive negotiation process by providing a
written notice to the other (the “Initial Notice”). Within fifteen (15) days
after delivery of the Initial Notice, the receiving party shall submit to the
other a written response (the “Response”). The Initial Notice and the Response
shall include (i) a statement of the Dispute and of each party’s position, and
(ii) the name and title of the executive who will represent that party and of
any other person who will accompany the executive. Such executives will meet in
person or by telephone within thirty (30) days of the date of the Initial Notice
to seek a resolution of the Dispute.
     7.3 Mediation.
     If a Dispute is not resolved by negotiation as provided in Section 7.2
within forty-five (45) days from the delivery of the Initial Notice, then either
party may submit the Dispute for resolution by mediation pursuant to the CPR
Institute for Dispute Resolution (the “CPR”) Model Mediation Procedure as then
in effect prior to exercising remedies pursuant to Section 7.4. The parties will
select a mediator from the CPR Panels of Distinguished Neutrals. Either party at
commencement of the mediation may ask the mediator to provide an evaluation of
the Dispute and the parties’ relative positions.
     7.4 Arbitration.
     (a) If a Dispute is not resolved by mediation as provided in Section 7.3
within thirty (30) days of the selection of a mediator (unless the mediator
chooses to withdraw sooner), either party may submit the Dispute to be finally
resolved by arbitration pursuant to the CPR Rules for Non-Administered
Arbitration as then in effect (the “CPR Arbitration Rules”). The parties hereby
consent to a single, consolidated arbitration for all known Disputes existing at
the time of the arbitration and for which arbitration is permitted.
     (b) The neutral organization for purposes of the CPR Arbitration Rules will
be the CPR. The arbitral tribunal shall be composed of three arbitrators, of
whom each party shall appoint one in accordance with the “screened” appointment
procedure provided in Rule 5.4 of the CPR Arbitration Rules. The arbitration
shall be conducted in San Antonio, Texas. Each party shall be permitted to
present its case, witnesses and evidence, if any, in the presence of the other
party. A written transcript of the proceedings shall be made and furnished to
the parties.

-53-



--------------------------------------------------------------------------------



 



The arbitrators shall determine the Dispute in accordance with the law of the
State of Texas, without giving effect to any conflict of law rules or other
rules that might render such law inapplicable or unavailable, and shall apply
this Agreement and the Transaction Documents according to their respective
terms; provided, however, that any Dispute in respect of a Transaction Document
which by its terms is governed by the law of a jurisdiction other than the State
of Texas shall be determined by the law of such other jurisdiction and;
provided, further, however, that the provisions of this Agreement relating to
arbitration shall in any event be governed by the Federal Arbitration Act, 9
U.S.C. §§ 1 et seq.
     (c) The parties agree to be bound by any award or order resulting from any
arbitration conducted in accordance with this Section 7.4 and further agree that
judgment on any award or order resulting from an arbitration conducted under
this Section 7.4 may be entered and enforced in a court having jurisdiction
thereof.
     (d) Except as expressly permitted by this Agreement, no party will commence
or voluntarily participate in any court action or proceeding concerning a
Dispute, except (i) for enforcement as contemplated by Section 7.4(c), (ii) to
restrict or vacate an arbitral decision based on the grounds specified under
applicable law, or (iii) for interim relief as provided in Section 7.4(e). For
purposes of the foregoing and as provided in Section 7.1(g), the parties submit
to the exclusive jurisdiction of the courts of the State of Texas.
     (e) In addition to the authority otherwise conferred on the arbitral
tribunal, the tribunal shall have the authority to make such orders for interim
relief, including injunctive relief, as it may deem just and equitable.
Notwithstanding Section 7.4(d), each party acknowledges that in the event of any
actual or threatened breach of the provisions of (i) Section 6.2, Section 6.5,
Section 6.6, Section 6.8, Section 6.10 and Section 6.13, (ii) the Employee
Matters Agreement, (iii) the Tax Matters Agreement, (iv) the Trademark License
Agreement or (v) the Registration Rights Agreement, the remedy at law would not
be adequate, and therefore injunctive or other interim relief may be sought
immediately to restrain such breach. If the tribunal shall not have been
appointed, either party may seek interim relief from a court having jurisdiction
if the award to which the applicant may be entitled may be rendered ineffectual
without such interim relief. Upon appointment of the tribunal following any
grant of interim relief by a court, the tribunal may affirm or disaffirm such
relief, and the parties will seek modification or rescission of the court action
as necessary to accord with the tribunal’s decision.
     (f) Each party will bear its own attorneys’ fees and costs incurred in
connection with the resolution of any Dispute in accordance with this
Article VII.
ARTICLE VIII
MISCELLANEOUS
     8.1 Corporate Power; Fiduciary Duty.
     (a) Each of CCU and Outdoor represents as follows:
          (i) each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform

-54-



--------------------------------------------------------------------------------



 



each of this Agreement and each other Transaction Document to which it is a
party and to consummate the transactions contemplated hereby and thereby; and
          (ii) this Agreement has been duly executed and delivered by each such
Person and each Transaction Document to which such Person is a party has been,
or will be on or prior to the Closing Date, duly executed and delivered by it
and upon execution and delivery, this Agreement and the other Transaction
Documents will constitute a valid and binding agreement of such Person
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance or similar
laws affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (regardless of whether enforcement is sought in a
proceeding of law or in equity).
     (b) Notwithstanding any provision of this Agreement or any Transaction
Document, no member of the CCU Group and no member of the Outdoor Group shall be
required to take or omit to take any act that would violate its fiduciary duties
to any minority shareholders of Outdoor or any non-wholly owned Subsidiary of
CCU or Outdoor, as the case may be (it being understood that directors’
qualifying shares or similar interests will be disregarded for purposes of
determining whether a Subsidiary is wholly owned).
     8.2 Governing Law.
     This Agreement (other than the provisions relating to CCU’s rights as a
stockholder, which shall be governed by the laws of the State of Delaware) and,
unless expressly provided therein, each other Transaction Document, shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Texas, without giving effect to any conflicts of law rule or principle
that might require the application of the laws of another jurisdiction.
     8.3 Survival of Covenants.
     Except as expressly set forth in any Transaction Document, the covenants
and other agreements contained in this Agreement and each Transaction Document,
and liability for the breach of any obligations contained herein or therein,
shall survive each of the Separation and the Initial Public Offering and shall
remain in full force and effect.
     8.4 Force Majeure.
     No party hereto (or any Person acting on its behalf) shall have any
liability or responsibility for failure to fulfill any obligation (other than a
payment obligation) under this Agreement or, unless otherwise expressly provided
therein, any Transaction Document, so long as and to the extent to which the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure. A party claiming the benefit of
this provision shall, as soon as reasonably practicable after the occurrence of
any such event: (i) notify the other parties of the nature and extent of any
such Force Majeure condition and (ii) use due diligence to remove any such
causes and resume performance under this Agreement as soon as feasible.

-55-



--------------------------------------------------------------------------------



 



     8.5 Notices.
     All notices, requests, claims, demands and other communications under this
Agreement and, to the extent applicable and unless otherwise provided therein,
under each of the Transaction Documents shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 8.5):
          If to any member of the CCU Group, to:
Clear Channel Communications, Inc.
200 E. Basse Road
San Antonio, Texas 78209
Attn: Chief Executive Officer
Fax: (210) 822-2299
          If to any member of the Outdoor Group, to:
Clear Channel Outdoor Holdings, Inc.
2850 E. Camelback Road
Phoenix, Arizona 85016
Attention: President
Fax: (602) 957-8602
     8.6 Severability.
     If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any Law or as a matter of public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties to this
Agreement shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.
     8.7 Entire Agreement.
     Except as otherwise expressly provided in this Agreement, this Agreement
(including the Schedules and Exhibits hereto) constitutes the entire agreement
of the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and undertakings, both written and oral, between
or on behalf of the parties with respect to the subject matter of this
Agreement.

-56-



--------------------------------------------------------------------------------



 



     8.8 Assignment; No Third-Party Beneficiaries.
     This Agreement shall not be assigned by any party hereto without the prior
written consent of the other party hereto. Except as provided in Article V with
respect to Indemnified Parties, this Agreement is for the sole benefit of the
parties to this Agreement and members of their respective Group and their
permitted successors and assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
     8.9 Public Announcements.
     CCU and Outdoor shall consult with each other before issuing, and give each
other the opportunity to review and comment upon, any press release or other
public statements with respect to the transactions contemplated by this
Agreement and the Transaction Documents, and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable Law, court process or by obligations pursuant to
any listing agreement with any national securities exchange or national
securities quotation system.
     8.10 Amendment.
     No provision of this Agreement may be amended or modified except by a
written instrument signed by both parties. No waiver by any party of any
provision hereof shall be effective unless explicitly set forth in writing and
executed by the party so waiving. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other subsequent breach.
     8.11 Rules of Construction.
     Interpretation of this Agreement shall be governed by the following rules
of construction: (a) words in the singular shall be held to include the plural
and vice versa and words of one gender shall be held to include the other gender
as the context requires, (b) references to the terms Article, Section,
paragraph, and Schedule are references to the Articles, Sections, paragraphs,
and Schedules to this Agreement unless otherwise specified, (c) the word
“including” and words of similar import shall mean “including, without
limitation,” (d) provisions shall apply, when appropriate, to successive events
and transactions, (e) the table of contents and headings contained herein are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement, and (f) this Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
     8.12 Counterparts.
     This Agreement may be executed in one or more counterparts, and by each
party in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed

-57-



--------------------------------------------------------------------------------



 



counterpart of a signature page to this Agreement by facsimile or electronic
mail shall be as effective as delivery of a manually executed counterpart of any
such Agreement.
[Signature Page Follows]

-58-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Master Agreement to be
executed on the date first written above by their respective duly authorized
officers.

                  CLEAR CHANNEL COMMUNICATIONS, INC.    
 
           
 
  By:   /s/ Mark P. Mays
 
        Name: Mark P. Mays         Title: President and Chief Executive Officer
   
 
                CLEAR CHANNEL OUTDOOR HOLDINGS, INC.    
 
           
 
  By:   /s/ Paul J. Meyer    
 
                Name: Paul J. Meyer         Title: President and Chief Operating
Officer    

S-1